Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 1 of 51 Page|D #: 1011

bag/1617 @?3

Wo}\wm£ $Q¢…L
§>@M (B@MC §§€J€~W

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 2 of 51 PagelD #: 1012

coimt,'o.tFoc-o
Citlbanl< C|ient Services 000
PO Box 6201 000
Sioux Falls, SD 57117~6201 CIT|BI»\NKl N. A.
ACCOUI'It
90591237
MoHAmtAD A RANA Statement Period
7046 BROADWAY FLOOR IST Jan 18 - Feb 19, 2018
JACKSON HEIGHTS NY 11372-6134
Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

Relat|°nsh'p Summa"¥: Cit|bank G|obai Transfers to and from Japan SMBC
Bank will be discontinued as of Nlay 5th, 201 B. We
§h°.°km& $1'175'55 ask that you please use our Wire Transfer service to
_|av'ntg`l t '_' send funds to this destination. P|ease refer to your
(:g??=g}¢e:n|:sured) ---- Client Manua| and Marketp|ace Addendum for
L°ans $0 00 information regarding fees and other terms regarding
Cred|t Cards ___' our wire transfer service.
Checking Balance
Regu|ar Checking $1,175.55
Loans Credlt Line Amount Available Amount Ycu Owe
Checking P|us Line of Credit (as 012/19/18) $2,500.00 $2,500.00 $0.00

 

 

 

 

 

Regular Checking Fees* Your Fees this Statement Period

 

Monthly Service Fee

Waived with either 1 Direct Deposit AND
1 qualifying Bi|l Payment OFi $1,500 $12.00 Waived due to deposit balances
in average combined deposit balances **

 

Fee for non-Citibank $2.50 None
ATM transaction

 

 

 

 

 

*A transaction is deemed to have been made on the date the transaction is posted to your account which is
not necessarily the date you initiated the transaction. Any fees for that transacticn. including ncn-Citibank
ATN| fees, will appear as charges on your next Citibank statement (to the account that is debited for your
monthly service fee).

** 1 Direct Deposit AND 1 qualifying Bi|| Payment within tha statement period', $1,500 in average combined
deposit balances for previous calendar mcnth. Qualiiyirig b||| payments are those made using Citibank®
On|ine. Citi |V|obi|e (S|Vl) or CitiPhone Banking®.

 

 

 

Regular Checklng
90591237 Beginning Balance: $1,680.18
Ending Balance: $1,175.55

 

 

€Viii/B)’i'&,

Case 1:18-Cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 3 of 51 PagelD #: 1013

MilHTiOdFGDU

MOHAMMAD A RANA Account 90591237 Page 2 of 4
Statement Period - Jan 18 - Feb 19, 2018

 

Date Description Arnount Subtracted Amount Added Eia|ance

01/19 Debit Card Purchase 01/17 02:48 #7465 2.00 1,678.18
N¥GDOT PARK|NG METERS LONG iS C TY N‘f 18018
Autos {rental. service, gas)

01/23 Debit Card Purchase 0‘|/21 09:383 #7465 115.59 1,562.59
GE|CO *AUTO 800-841-3000 DC 18022
Misc Business Services

02/01 Debit Card Purchase 01/29 05:21a #7465 30.92 1,531.67
TAFiGET.cOM * sonam-sess lvtN most
F\etaii stores

02/02 ACH Electronic Debit 290.00 1 ,241.67
NYC FtNANcE PAFtt<lNG Tt< 201803100104052 1

02/05 Bii| Payment 20180203 CON EDlSON 011497 CBOL 60.20 1,181.47

02/07 Debit Card Purchase 02/05 09:59a #7465 0.99 1,180.48

APL*|TUNES.CO|WB|LL 866-712-7753 CA18037
Speciaity Retai| stores

02/13 ACH Electronic Debit PAYPAL leT xFEn PAuLFanFttc 111.96 1.068.52

02/14 ACH Electronic Credii xxsoclAL sEchtlTY Fot=t MOHAMMAD A HANA 702.00

02/14 ACH Electronic Debit PAYPAL leT xFEF\ TEKREPLAY 594.97 1,175.55
Totai Subtracted/Added 1,206.63 702.00

Ait transaction times and dates reflected are based on Eastern Time.
transactions made on weekends, bank holidays or after bank business hours are not reflected in your account until the next

business day.

 

Overdraft Protection
As of Source oi Coverage Amout'lt
02/19 Cheoking P|us Line of Credit $2,500

 

 

 

 

 

 

 

 

 

 

 

lF YOU HAVE QUEST|ONS ON: YOU CAN CALL: YOU CAN WFliTE:
Checking 888-248-4226 Citibank C|ient Services
Checking Pius Line cf Credit (For Speech and Hearing 100 Citibani< Drive
impaired Customers On|y San Antonio, TX 78245-9966
'roo: 800-945-0258)
FOFt BlLLiNG lNQUiFtiES: For Bi|iing inquiries calling Citibani<
or e-maiiing will not preserve PO Bo>< 769004
your rights. San Antoniol TX 78245-9004
CREDiT BUREAU D|SPUTES: Citibank
PO Bo)< 6181
Sioux i=alisl SD 57117-6181

 

 

 

Pleaae read the paragraphs below for important information on your accounts with ua. Note that some et these products may not be available in ali states or in all
packages

 

The products reported on this statement have been combined onto one monthly statement at your request The ownei'ship and title of individual products reported here may be
different 1rom the addresseels) on the lFlrst page.

 

FD|C lnsurance:
Products reported in CHECK|NG and SAV|NGS are insured by the Federai Deposit insurance Corporation. Piease consult your Citibank Customer Manuai for full details and
limitations ot FDlC coverage.

D
Certificates of Depcsit (GD) information may show dashes in certain fields if on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

Case 1:18-Cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 4 oii 51 PagelD #: 1014

MoHArvrMAo A FiANA Account 90591237 Page 3 or 4 °°"“"°‘F°°°

Statement Perlod - Jan 18 - Feb 19, 2018

lN_CAS.E_QF_EHBD.B§ `

ln Cas'a of Errors or Quoations About Your Electronic Fund Tranafers: i

if you think your statement or record is wrong or if you need more information about a transfer on the statement or record, telephone user write to us at the address shown in
the Customer Service information section on your statement as soon as possibie. Wa must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appaered. You are entitled to remedies for error resolution for an electronic fund transfer in accordance with the Electronic Fund Transfer Act and federal
Reguiation E or in accordance with laws of the state where your account is located as may be cppiicab|e. See your Client Menuai for details.

leo us the following lnformallon: (1) your name and account numbcr, (2) the dollar amount cf the suspected error, (3) describe the error or the transfer you are unsure
about and explain as clearly as you can why you believe there is en error or why you need more information. We will investigate your complaint and will correct any error
promptiy. ll we take more than 10 business days to do this we will recredit your account for the amount you think is in error. so that you will have use of the money during the
time it takes us to complete our investigation

The following special procedures apply to errors or questions about international wire transfers or international Citibenk Global Transfera to a recipient located ln
a foreign country on or after October 28, 2013: Telephone us or write to us et the address shown in the Customer Ssrvice lnfonnation section on your statement ss soon as
possibie. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient ct that transfer. At the time you contact
us. we may ask for the following infon'natton: 1) your name, address and account number: 2) the name of the person receiving the funds, and if you know it. his or her telephone
number and/or address; 3) the dollar amount of the transfer; 4) the reference code for the transfer; and 5) a description of the error cr why you need additional information We
may also ask you to select a choice of remedy (credit to your account ln an amount necessary to resolve the error or aiternatively, a resend of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after you contact us. lt we determine
that an error has occurred, we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Trensfer Act end federal Regulation
E or in accordance with the laws of the state where your account is located as may be applicab|e. See your Ciient Manuai for detai|s.

 

LQAN§

Checking Ptus Line of Crcdlt - Fixed Rate and Varlabie Rato

Aversga Dally Balanco: The Average Daiiy Balance is computed by taking the beginning balance on your account each day. adding any new advances and adjustments as of
the day they are made, end subtracting any payments as of the day received. credits as of the day issucd. end any unpaid interest Charges or other fees and charges This
gives you a daily baience. Add up ali the daily balances for the statement period and divide the total by the number of days in the statement period. This gives you the Average
Daiiy Balance. For Checking Pius (variabie rate]. the Daiiy Pericdic rate and the corresponding Annuai Percentage Flete may vary.

interest Charga: The interest Charge is computed by applying the Daiiy Pericdic Ftate to the "daiiy balance' of your account for each day in the statement period. To get the
'daiiy baiance" we take the beginning balance each day. add any new advances and adjustments and subtract any unpaid interest or other finance charges and any payments
or credits. This gives us the daily balance Vou may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in effecl, and then (2) multiplying each of the results by the applicable Daiiy Pericdic Rate, and (3) adding these products together. (All of these numbers can be found
in the table called 'lnterest Charge Calcuiation'. Each average daily balance is disclosed as Balance Subject to interest Fiate. The daily periodic rate is the Annual Parcentage
Rate divided by 365, except in leap years when it will be divided by 386.) For Checking P|us (variabie rate), the Daiiy Pericdic Flate end the corresponding Annuai Percentage
lists may vary.

interest Charges are assessed on loans as of the day we pay your check or otherwise make funds available to you from you account The total interest Charges paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Lata payments, missed payments. or other defaults on your account
may be reflected in your credit report

other lnl'ormatlon
Checks drawn against a business account are not acceptable as payment for a personal loan obligatlon.

Haquest for Crodlt Balanoe Ral'unds: if your statement shows a credit balance it means your loan payments have exceeded the total amount you owe. \'ou may request a
full refund cf the credit balance by writing to us at the address shown in the Customcr Service information section on your statementl

Line of Credlt (olher than Checking PIus), Loans end Mortgagoa: information about these products on this statement is a summary as of your last individual product
statement(s). You will continue to receive your regular monthly statement(s). -

Bllllng nghts Summary - Whel To Da lt You Think You F/nd A Mlstake 0n Your Stalement

if you think there is an error on your statement write to us at the address shown in the Customer Service information section on your statement (Attn: Checking Pius).
in your letter, give us the following informetion:

~ Accaunt information:Your name and account number.

~ Dollar emount:The dollar amount of the suspected error. '

o Descr/'ption of the Problem:|f you think there is an error on your bili. describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement You must notify us of any potential errors in writing. You may call us. but if you do we are not
required to investigate any potential errors and you may have to pay the amount in quostion. Whiie we investigate whether or not there has been an error, the following are true:
~ We cannot try to collect the amount in question. or report you as delinquent on that amount.
o The charge in question may remain on your statementl and we may continue to charge you interest on that amount But. if we determine that we made a mistake.
you will not have to pay the amount in question or any interest or other fees related to that amount
v Whiie you do not have to pay the amount in question. you are responsible for the remainder of your balance.
c We can apply any unpaid amount against your credit iim‘tt.

Citlbank la an Equei Houslng Lender. @

malcolm
m

 

© 2018 Citigroup inc. Citibank, N.A. Member FDiC.
Citibank credit cards are issued by Citibank. N.A. AAdvantage® is a registered trademark of American Airlines. lnc.
Citi, Citi and Aro Design and other marks used herein are service marks of Citigroup lnc. or its affiliates. used and registered throughout the world.

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 5 of 51 PageiD #: 1015

MOHAMMAD A RANA Accoum 90591237 Page 4 or 4 °°"“"°“F°°°
Statement Period - Jan 18 ~ Feb 19, 2018

TO RECONC|LE YOUR CHECKBOCK WITH THIS STATEMENT, FOLLOW THESE SIMPLE RULES

Checks and Other Withdrawais Outstanding

0
1. |.istin your checkbook any deposits. withdrawals and service charges which are shown on made by you but not yet indicated as pa|d on your Statement)

your statement but not recorded in your checkbook. Adjust your checkbook accordingiy.
Number or Date Amount
2. Mark off in your checkbook all checks paid, withdrawais. or deposits listed on your statement

 

3. List and total in the“Checke end Other Withdrawels Outstandlng‘l column at the right all
issued checks that have not been paid by Citibank together with any applicable check charges
and all withdrawals made from your account since your last statement

 

 

4. Deduct from your checkbook balance any service or other charge (including pre-authorized
transfers or automatic deductions) that you have not already deducted.

 

5. Add to your checkbook balance any interest-earned deposit shown on this statement

 

6. Record Closing Balance here (as shown on statement).

 

. or you are riot
on this statement

 

 

 

Wn of check charges
on or above 'ri applicable

 

 

ma

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 6 0151 PagelD #: 1016

. . . . 001.'R1r04i=000
Citibank Cilent Services 000

Po sex 6201 000
'Sioux Falls, so 57117-6201 ciTiBANK. N. A.
Account
. 90591237
atomon A RANA Statement Perlod
7046 BRoADwAY FLooR ls'r Feb 20 - Mar 18, 2018
JACKSON HEIGHTS NY 11372-6134

Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

Flelaflonshlp Summal'y: Complimentary Auto Save Feature can help you save more.
Weei<|y $25 transfers to your Savlngs/Money Market account can get

Checki_ng $1,193_°2 you an extra $1.300 in savings each year.

Sav|n 8 ‘_____ |t's smart, convenient and easy. Visit www.citibank.corn and click on

lnvestgments the services tab to enroll today.

(not FDIC |nsured) "°"

Loans $0.00

Cred|t Cards --

Check|ng Ba|ance
Ftegular Checking $1,193.02

Loans Credlt Line Amount Avallable Amount Vou Owe
Checking Plus Line ot Credit (as 013/18/18) $2,500.00 $2,500.00 $0.00

 

 

 

You're invited to a a Citibank® Personal Loan
A personal loan is a smart solution to help you stay in control of large purchases or to pay down high interest rate debt.
thh a Citi Personal Loan, you'll get a fixed rate and payment without any surprises.
Visit your nearest Citibank branch. call 1-858-919-3284 or sign in to citi.com/personalloan to apply.

 

 

 

Reguiar Checking Fees* Your Fees this Statement Period

 

Month|y Service Fee
Waived with either 1 Direct Depcsit AND

 

1 qualifying Bill Payment OR $1,500 $12.00 Waived due to Direct Deposit
in average combined deposit balances ** and Bi|l Payment
Fee for non-Citibank $2.50 None

 

 

 

ATM transaction

 

 

*A transaction is deemed to have been made on the date the transaction is posted to your account which is
not necessarily the date you initiated the transaction Any fees for that transaction, including non-Citibank
ATM tees, will appear as charges on your next Citibank statement (to the account that is debited for your

monthly service tee).

*'* 1 Direct Deposit AND 1 qualifying Bi|l Payment within the statement period; $1,500 in average combined
deposit balances for previous calendar month. Qualitying bill payments are those made using Citibank®
On|ine. Citi Mobi|e (SM) or CitiPhone Banking®.

 

 

 

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 7 of 51 PagelD #: 1017

001M1!04FDOO

MOHAM|V|AD A RANA ACCOunt 90591237 Page 2 of 4

Statement Period - Feb 20 - Mar 18, 2018

 

 

 

Flegutar Checking
90591237 Be inning Ba|ance: $1,175.55
En ing Balance: $1,193.02
Date Descrlptlon Amount Subtracted Amount Added Ba|ance
02/23 Debit Card Purcitase 02/21 09:40a #7465 115.59 1,059.96
eElco *AuTo aco-s41-3ooo oc tense
Mtsc Business Services
02/27 Bili Payment con Eoison 011493 ceoi_ 135.03 924.93
02/28 Debit Card Purchase 02/26 04:20a #7465 30.92 894.01
TAeeET.coM * soo-591-aass nn tapes
Fletai| stores
03/07 Debit Card Purchase 03/05 09:59a #7465 0.99 893.02
APL* iTuNEs.coM/eiu_ saenz-nsa cA moss
Specialty Ftetail stores
03/09 Bilt Payment ci-u\se MASTEacAFto a visa 011499 ceoi_ 400.00 493.02
03/13 Debit Card F'urchase 03;'10 05:22p #7465 1.00
N\rcoo'r PAi=u<iNe METEFrs tone ls c TY NY term

Autos {rental. service, gas)

03/13 Debit Card Purchase 03."10 03:55p #7465 1.00 491 .02
NYCDOT PAF\K|NG METERS LONG |S C TY NY 18071
Autos trenta|. service, gas)

03!14 ACH Electronic Credit x)<sociAL sscuniTY Foa MOHAMMAD A HANA 702.00 1 ,193.02
Tota| Subtractededded 684.53 702.00

Ail transaction times and dates reflected are based on Eastern Time.

 

 

 

 

 

Overdratt Protect|on
AS of Sourca of Coverage Ar'nount
03/18 Checking P|us Line of Credit $2,500

 

 

 

 

 

 

 

|F YOU HAVE QUEST|ONS ON: YOU CAN CALL: YOU CAN WFtlTE:
Checking 888-248-4226 Citibank Client Services
Checking Ptus Line of Credit (For Speech and l-tearing 100 Citibank Drive
|mpaired Customers On|y San Antonio, TX 78245-9966
TDD: 800-945-0258)
FOFi Blt_LlNG |NQU|H|ES: For Bi||ing inquiries calling Citibank
or e-mai|ing will not preserve PO Box 769004
your rights. San Antonio, TX 78245-9004
CRED|T BUREAU D|SPUTES: Citibank
PO Box 6181 -
Sioux Falls, SD 57117-6181

 

 

 

Please read the paragraphs below for important information on your accounts with us. Note that some of these products may not be available in all states erin all
packageo.

 

The products reported on this statement have been combined onto one monthly statement at your requestl The ownership end title of individual products reported here may be
different from the addressee(s) on the first page.

FD|C insurance:
Products reported in CHECK!NG end SAVINGS are insured by the Federai Deposit insurance Corpcration. please consult your Citibank Customer Manua| for full details and

limitations of FD|C coverage

Certificates of Deposit (CD) information may show clashes in certain fields it on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 8 of 51 PagelD #: 1018

001le/04F000

NlOHAMMAD A FtANA Account 90591237 Page 3 of 4
Statement Period - Feb 20 - Mar 18, 2018

\

in Ceee of Errors or Quastions About Your Electronic Fund Tranefora:

if you think your statement or record is wrong or if you need more information about a transfer on the statement or record. telephone us or write to us at the address shown in
the Customer Service information section on your statement as soon as possibie. We must hear from you no later than 80 days after we sent you the first statement on which
the error or problem appeared You are entitled to remedies for error resolution for an electronic fund transfer in accordance with the Electronic Fund Trensfer Act and federal
Reguiatlcn E or in accordance with laws of the state where your account is located as may be applicable See your Cl|ent Manua| for details.

leo us flra following lnformatlon: (1) your name and account number, (2) the dollar amount of the suspected error, (3) describe the error or the transfer you are unsure
about and explain as clearly as you can why you believe there is an error or why you need more information. We will investigate your complaint and will correct any error
promptly. lt we take more than 10 business days to do this wo will rocredit your account for the amount you think is in error. so that you will have use of the money during the
time it takes us to complete our investigation

The following special procedures apply to errors or questions about international wire transfers or international Citibank Giobal Tranafers to a recipient located in
a foreign country on or alter October 28, 2013: Teiephone us or write to us at the address shown in the Customer Service information section on your statement as soon as
possibie. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient ct that transier. At the time you contact
us. we may ask for the following lnformation: 1) your name, address and account number; 2) the name of the person receiving the funds, and if you know it. his or her telephone
number and/or address; 3) the dollar amount of the transfer; 4) the reference code for the transfer; and 5) a description of the error or why you need additional information We
may also ask you to select a choice of remedy (credit to your account in an amount necessary to resolve the error or aitemativeiy. a resend of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after you contact us. if we determine
that an error has occurrcd, we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Trenafer Act and federal Fieguietion
E or in accordance with the laws of the state where your account is located as may be applicable See your Client Manual for details

 

L.QAN§

Checking Pius Line or Credit - leed Ftete and Varlable Rate

Avolege Dally Belanco:The Average Daiiy Balance is computed by taking the beginning balance on your account each day, adding any new advances and adjustments as of
the day they are made, and subtracting any payments as of the day received, credits as of the day issued. end any unpaid interest Charges or other fees and charges. This
gives you a daily balance. Add up ali the daily balances for the statement period and divide the total by the number ot days in the statement period. This gives you the Average
Daiiy Balance. For Checking Fius (varieble rate). the Daiiy Pericdic rate end the corresponding Annual Percentage Rate may vary.

interest Charge: The interest Charge is computed by applying the Daiiy Pericdic Rate to the 'daily balance" of your account for each day in the statement period. To get the
"daiiy balance" we take the beginning balance each day. add any new advances and adjustments and subtract any unpaid interest or other finance charges and any payments
or credits. This gives us the daily balance You may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in effect, and then (2) multiplying each of the results by the applicable Daiiy Pericdic Rate, and (3] adding these products together. (Ali of these numbers can be found
in the table called 'interest Charge Calculation'. Each average daily balance is disclosed as Balance Subject to interest Rate. The daily periodic rate is the Annual Pcrcentago
Rate divided by 365, except in leap years when it will be divided by 368.) For Checking Pius (varlabie rate), the Daiiy Pericdic Ftate and the corresponding Annual Percentage
Hate may vary.

interest Charges are assessed on loans as of the day we pay your check or otherwise make funds available to you from you account The total interest Charges paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Late payments, missed payments. or other defaults on your account
may be reflected in your credit report.

Other information
Checks drawn against a business account are not acceptable as payment for a personal loan obligation

Hequesf for Credit Balance Refunds: if your statement shows a credit balance it means your loan payments have exceeded the total amount you owo. You may request a
full refund of the credit balance by writing to us at the address shown in the Customer Service information section on your statement

Llne of Credlt (othor than Checking Flue), Loons and Mortgagca: information about these products on this statement is a summary as of your last individual product
statement(s). ¥ou will continue to receive your regular monthly statement(s).

Bll'llng nghts Summery ' What To Do lf You Think You Find A Mistahe Ori Your Statement

if you think there is an error on your statement, write to us at the address shown in the Customer Service information section on your statement (Attn: Checking Pius).
in your letter, give us the following information:

¢ Account information:¥our name and account number.

¢ Dollar amounr:The dollar amount of the suspected error.

v Descriptian al the Prcblom:li you think there is an error on your bill. describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement You must notify us of any potential errors in writing. Vou may call us. but if you do we are not
required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not there has been an error, the following are true:
v We cannot try to collect the amount in question. or report you as delinquent on that amount.
v The charge in question may remain on your stetement. and we may continue to charge you interest on that emount. But, if we determine that we made a mistake.
you will not have to pay the amount in question or any interest or other fees related to that amount.
o While you do not have to pay the amount in question. you are responsible for the remainder of your belance.
~ We can apply any unpaid amount against your credit iimit.

citibank is an Equal Houslr\g Lcnder.

mcmann
m

 

© 2018 Citigroup inc. Citibank. N.A. Member FDiC.
Citibank credit cards ere issued by Citibank. N.A. AAdvamage® is a registered trademark cf American Alrlines. inc.
Citl, Citi and Arc Deslgn and other marks used herein are service marks of Citigroup inc. or its affiliates, used and registered throughout the world.

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 9 of 51 PageiD #: 1019

MOHAMMAD A RANA Accoum 90591237 Page 4 or 4 °°”“‘/°‘F°°°

\ Statement PeriOd - Feb 20 - Mar 18, 2018

TO RECONC|LE YOUR CHECKBOOK WITH THIS STATEMENT. FOLLOW THESE SlMFLE RULES

_ _ Checks and Other Withdrewais Outstanding
1. List in your checkbook any deposits, withdrawals and service charges which are shown on (Made by you but not yet indicated as paid on your Smemem)
your statement. but not recorded in your checkbook. Adjust your checkbook accordingiy.

Number or Date Amount

 

2. Mark off in your checkbook ali checks paid. withdrawals or deposits listed on your statement

 

3. l.ist and total in the "Checks and Other thhdrawals Outstendlng" column at the right eli
issued checks that have not been paid by Citibank together with any applicable check charges
and eli withdrawals made from your account since your last statement

 

 

4. Deduct from your checkbook balance any service or other charge (including pre-authorized
transfers or automatic daductions) that you have not already deducted.

5. Add to your checkbook balance any interest-earned deposit shown on this statement

 

6. Flecord Ciosing Ba|ance here (as shown on statement).

 

. or you are not
on this statementl _|

 

 

§um of check charges
on or above if applicable

 

 

rca

 

 

Case 1:18-cV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 10 of 51 Page|D #: 1020

Citibank Client Services 000
PO Bo>< 6201
SiOuX Fa||s. SD 57117-6201

MOHAMMAD A RANA
7046 BROADWAY FLOOR 15T
JACKSON HEIGHTS NY

DD1,'R1."04F000

000
C|TlBANK. N. A.

ACGOU|"\t
9059‘| 237

Statement Period
Mar 19 - Apr 17, 2018

11372-6134

Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

Helatlot'tshlp Summary: Citibank G|oba| Transfers to and from Citi Colombia will be
discontinued as of June 20th, 2018. We ask that you please use our
Check|_ng s1 l74[_}_5() Wire Transter service to send funds to this destination P|ease refer
Savln s ____ to your Client Manual and Nlarl<etp!acel Addendum `for information
_g_|nvestmems ____ regarding fees and other terms regarding our wire transfer service.

(not FD|C lnsured)

Loans $0.00

Credit Cards ----

Checking Balance
Fteguiar Checking $1,740.50

Loans Credit Line Amount Avai|able Amount ¥ou Owe
Checking P|us Line of Credit (as of 4/17/18) $2,500.00 $2,500.00 $0.00

 

 

 

 

You're invited to apply for a Citibank® Persona| Loan.
A personal loan is a smart solution to help you stay in control of large purchases or to
pay down high interest rate debt. With a Cit| Persona| Loan, you'lt get a fixed rate and
payment without any surprisls.
Visit your nearest Citibank branch. cail 1-888-|920-3494 or sign in to citi.com/personal|oan
to app y.

 

 

 

 

Flegu|ar Checking Fees*

Your Fees this Statement Period

 

Monthly Service Fee

Waived with either t Direct Deposit AND

 

 

ATM transaction

1 qualifying Bill Payment OFt $1,500 $12.00 Waived due to Direct Deposit
in average combined deposit balances ** and Bill Payment
Fee for non-Citibank $2.50 None

 

 

 

 

*A transaction is deemed to have been made on the date the transaction is posted to your account which is
not necessarily the date you initiated the transaction Any fees for that transaction. including non-Citibank
ATM fees, will appear as charges on your next Citibank statement (to the account that is debited for your

monthly service fee).

** 1 Direct Depcsit AND 1 qualifying Bill Payment within the statement periodl $1,500 in avera e combined
deposit balances for previous calendar month. Qualifying bill payments are those made using itibank®

On|ine, Citi Mobile (SM) or CitiPhone Banking®.

 

 

CaS€ lilS-CV-OSSB?-ENV-PK

|V|OHAMMAD A RANA

ACCOun't 90591237

Page 2 014

Statement Period - Mar 19 - Apr17, 2018

Document 66-3 Filed 03/13/19 Page 11 of 51 Page|D #: 1021

DUIIFI1IU4F000

 

 

 

 

 

 

 

 

 

 

 

 

Flegu|ar Checking
90591237 Be lnnlng Belance: $1,193.02
En lng Ba|ance: $1,740.50
Date Descrlptlon Amount Subtracted Amount Added Ealance
03."21 ACH Electronic Debit PAYPAL lNST xFEFt PAuLFFiEoFilC 31 .99 1,161.03
03/22 Debit Card Purchase 03i20 08:09§ #7465 138.00 1,023.03
st on Tve 515-4741575 Nvi oao
Speciatty Ratail stores
03/23 Debit Card Purchase 013/21 09:37a #7465 115.59 907.44
calco ~AuTo eco-s41-soco oc1aoa1
Misc Business Services
03/26 Debit PiN Purchase oA TANG MANAGEM JAMAch NYusomss 40.74 566.70
03,'27 ACH Eiectronic Debit PAYPAL leT xFER NEXGEN 150.00 716.70
03,'28 Debit Card Purchase 03/26 03:53a #7465 30.92
TAnGET.coM ~ sonam-sees MN isaac
Fletai| stores
03/28 Bill Peyment coN EoisoN 011500 Ceoi_ 53.04 632.74
04/02 ACH Electronic Debit 65.00 567.74
NYC FINANCE PARKING 'n< zotaosoooiosrri 1
04l03 Debit Card Purchase 03/31 12:55 #7465 2.50 565.24
NYCDOT PAnKiNe METEF\S LONG is c TY NY 18092
Autos (rental. service, gas)
04/10 Debit Card Purchase 04/05 10:00a #7465 0.99 564.25
APL' lTuNES.coM/eiLL ass-712-7753 cA racer
Speciaity Reteil stores
04,"1 1 ACH Electronic Credit xxsoclAL seculaer Foa MoHAMMAD A aANA 702.00 1 ,266.25
04,"12 Debit Card Purchase 04/10 01:00 #7465 1.00
NYcooT PARKiNe METERS i_oNG is o Tv NY 18101
Autos (rental. ssrvlce, gas)
04/12 Debit Card Purchase 04/10 01:51 #7465 1.25 1.264.00
N‘rcoo'r PARK|NG METERS LoNe is c T~r Nv 13101
Autos {rental. service, gas)
04/13 Deposit 04:54p Te:ler 500.00 1,764.00
04/16 ACH Electronic Debit st oTF i=n' Tax Paymnt 17.00 1,747.00
04l17 Debit P|N Purchase 6.50 1,740.50
THE HoME oEPoT saw E ELMHuRsT Nvusosisz
Total SubtractediAddad 654.52 1,202.00
Ali transaction times and dates reflected are based on Eastern 'l”ime.
Transactions made on weekends, bank holidays or after bank business hours are not reflected in your account until the next
business day.
Overdraft Protectlon
As of Source of Coverage Amount
04."17 Checking P|us Line of Credit $2,500
Safety Check transfers will not exceed $99,999.99 per calendar month from your savings account or per monthly period from
your money market to cover overdrafts or use of uncollected funds in your checking account

 

 

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 12 cl 51 PagelD #: 1022

001fR1i04F000

MOHAN|MAD A RANA Account 90591237 Page 3 cf 4
Statement Period - Mar 19 - Apr 17, 2018

 

iF YOU HAVE QUEST|ONS ON: YOU CAN CALL: YOU CAN WFtiTE:
Checking 888-248-4226 Citibank Ciient Services
Checking P|us Line of Credit (For Speech and Hearing 100 Citibank Drive
impaired Customers Oniy San Antonio, TX 78245~9966
TDD: 800-945-0258)
FOFi BiLi_iNG iNQU|RiES: For Bi|iing inquiries calling Citibank
or e-mai|ing will not preserve PO Box 769004
your rights. San Antonio, TX 78245-9004
CREDiT BUFtEAU DlSPUTf_-'_S: Citibank
PO Box 6181
Sioux Falls, SD 57117'6181

 

 

 

P|aaso read the paragraphs below for important information on your accounts with ue. Note that some of these products may not be available in all states or in all
packages_

 

The products reported on this statement have been combined onto one monthly statement at your request. The ownership and title of individual products reported here may be
different from the addressee(s) on the first page. -

 

FD|C lnaurance:
Products reported in CHECK|NG and SAV|NGS are insured by the Federai Deposit insurance Corporaiion. F'iease consult your Citibank Customer lillanuai for full details and

limitations of FD|C coverage.

Csrtificates of Deposit (CD} information may show dashes in certain fields if on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

In Caso of Errors or Queatlons About Your Electronic Fund Transiers:

if you think your statement or record is wrong or lt you need more intormation about a transfer on the statement cr record, telephone us or write to us at the address shown in
the Customer Service information section on your statement as soon as possible. Wa must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appeared. ¥ou are entitled to remedies for error resolution ior an electronic fund transfer in accordance with the Electronic Fund Transier Act and federal
Regulation E or in accordance with laws of the state where your account is located as may be applicable See your Client Manual for details.

Givo us fha following lnforrnatlon.' if) your name and account numbar. (2) the dollar amount of the suspected error. (3) describe the error ortho transfer you are unsure
about and explain as clearly as you can why you believe there is an error or why you need more information We will investigate your complaint and will correct any error
promptly. if we take more than 10 business days to do this wa will recredit your account for the amount you think is in error, so that you will have use cl the money during the
time it takes us to complete our investigationl

The toilowlng special procedures apply to errors or questions about international wire transfers or international Citibank Giobai Transfars to a recipient located ln
a foreign country on or after October 28, 2013: Teiephone us or write to us stine address shown in the Customer Service information section on your statement as soon as
possible. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient of that transier. At the time you contact
us, we may ask for the following information: 1) your name. address and account number; 2] the name of the person receiving the funds, and if you know it, his or her telephone
number andlcr address: 3) the dollar amount of the transfer: 4} the reference code for the transfer; and 5) a description of the error or why you need additional information. We
may also ask you to seiact a choice ot remedy icredit to your account in an amount necessary to resolve the error cr aitematively. a resend of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We wiil determine whether an error has occurred within 90 days after you contact us. if we determine
that an error has occurred, we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transfer Aci and federal Fiegulation
E or in accordance with the laws of the state where your account is located as may be applicabie. See your Cllent Manua| for detailsl

 

LQBHE

Checking P|us Line of Credit - F|xed Rata and Varlabie Fiata

Averaga Daiiy Balance:The Averege Daiiy Baiance is computed by taking the beginning balance on your account each day. adding any new advances and adiustments as of
the day they are mada, and subtracting any payments as ofthe day received. credits as of the day issued. and any unpaid interest Charges or other fees and charges This
gives you a daily balance. Add up all the daily balances for the statement period and divide the total by the number of days in the statement period. This gives you the Avarage
Daiiy Elalance. Foir Checking P|us (variable rate}. the Daiiy Pericdic rate and the corresponding Annual Percentage Fiale may vary.

inferon charge: The interest Charge is computed by applying the Daiiy Pericdic Fiate to the "daily baiance' of your account for each day in the statement period. To get the
l’daily balance" we take the beginning balance each day. add any new advances and adjustments and subtract any unpaid interest or other finance charges and any payments
or credits. This gives us the daily balance You may verity the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in effect, and then (2) multiplying each of the results by the applicable Daiiy Pericdic Flate. and (3) adding these products together. iAii ofthess numbers can be found
in the table called "lnterest Charge Calculation'. Each average daily balance is disclosed as Batance Subject to interest Fiate. Tha daiiy periodic rate is the Annual Percentage
Fiate divided by 365, except in leap years when lt will be divided by 366.) For Checking P|us (variable rate), the Daiiy Pericdic Rate and the corresponding Annual Percentage
Rate may vary.

interest Charges are assessed on loans as of the day we pay your check or otherwise make funds available to you from you account he total interest Charges paid during
the year will be shown on your statementl We may report information about your account to credit bureaus. Late payments, missed paym nts, or other defaults on your account
may be reflected in your credit ropon.

Case 1:18-Cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 13 0151 PageiD #: 1023

,_ MOHAMMAD A FtANA Accoum 90591237 Page 4 or 4 °°"“"°‘F°°°

Statement Period - Mar 19 - Apr17, 2018

Othor lnfomzatlon
0hecks drawn against s buslness accountant not acceptable as payment far a personal loan obllgatlon.

Request’ for Credlt Belence Rsfunds: if your statement shows a credit balance ft means your loan payments have exceeded the total amount you owe. You may request s
full refund of the credit balance by writing to us at the address shown in the Customer Service information section on your statement

Llne of Credit (other then Checking Pius). Loans and Mortgegos: information about these products on this statement is a summary as of your last individual product
statement(s). ¥ou will continue to receive your regular monthly statement(s).

Bllllng nghts Summary v Whet To Do lf You Think You Frnd A Mistake On Your Statement

if you think there is an error on your statement write to us at the address shown in the Customer Service information section on your statement (Attn: Checking Pius).
in your letter. give us the following lnformation:

o Account information:Your name and account number.

» Dollar amounf:The dollar amount of the suspected error.

- Descrrplr'on of the Pmblem:if you think there is an error on your bi||. describe what you believe is wrong and why you believe it is a mistake.

Vou must contact us within 60 days after the error appeared on your statement You must notify us of any potential errors in writing. Vou may call us, but if you do we are not
required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not there has been an error, the following are true:
~ We cannot try to collect the amount in question, or report you as delinquent on that emount,
o The charge in question may remain on your statement and we may continue to charge you interest on that amount. But. `ri we determine that we made a mistake.
you will not have to pay the amount in question or any interest or other fees related to that amount.
v While you do not have to pay the amount in question. you are responsible for the remainder of your baiance.
¢ We can apply any unpaid amount against your credit iimit.

Citibank is an Equal Houslng Lender. @

mcmanus
m

 

© 2018 Citigroup inc. Citibank. N.A. Member FDiC.
Citibank credit cards are issued by Citibank, N.A. AAdvantage® is a registered trademark of American Airiines. inc.
Citi, Citi and Arc Design and other marks used herein are service marks of Citigroup inc. or its affiliates, used and registered throughout the world.

TD RECONCILE YOUR CHECKBOOK W|TH THIS STATEMENT, FCLLOW THESE SlMPLE RULES

4 _ Checks and Other Wrthdrawals Outstanding
1. Llst in your checkbook any deposits, withdrawals and service charges which are shown on (Made by you but not yet indicated as paid on your smemem)

your statementl but not recorded in your checkbook. Adjust your checkbook accordingly.
Number or Date Amount

 

2. Mark off in your checkbook ail checks paid. withdrawalsl or deposits listed on your statement,

 

3. List and total in the 'Checks and Other Wlthdrawals Outstandlng' column at the right all
issued checks that have not been paid by Citibank together with any applicable check charges
and ali withdrawals made from your account since your fast statement

 

 

4. Deduct from your checkbook balance any service or other charge (inc|uding pre-authorized
transfers or automatic deductions) that you have not already deducted.

 

5. Add to your checkbook balance any interest-samad deposit shown on this statement

 

 

. or you are not
on this statement

 

 

 

§um of check charges
on or above if applicable

 

l
l
l
l
|
6. Fiecord Closing Baiance here (as shown on statement). l
l
l
l
l
l

 

Tot§l

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 14 of 51 Page|D #: 1024

Citibank Client Services 000
PO Box 6201

Siol.‘l_t( Fa|lS, SD 57117-6201

MOH.AMMAD A RANA
7046 BROADWAY FLOOR lsT
JACKSON HEIGHTS NY

 

DO\IRUMFO()O

000

CtheANK, N. A.
Account
90591237

Statement Period
Apr 18 - May 17, 2018

11372-6134

Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

Relaflol'tship Summary: Help protect yourself from fraud
Awareness is the key to protecting yourself from fraud. Never provid
Checking $1_435_24 personal information in response to an unsolicited request by fax.
Savlngs phone. emai| or mail.
lnvestments immediately delete suspicious emai|s without opening them. Always
(n°t Folc |nsured) .-_.. be aware of the source of checks that are dep sited to your account.
Avoid becoming a victim and protect your in ormation and your
LDarIS $0.00 accounts |f you have any questions. please call us at 1-800-274-
Credit cards ____ 6660. |n the NY metro area call 1-800~627-3999.
Checking Balance
Regu|ar Checking $1 ,486.24
Loans Credit Line Amount Avatlable Amount You Owe
Checking Plue Line of Credit (as of 5/17/18) $2,500.00 $2.500.00 $0.00

 

 

 

A personal l
and ayment without

 

You’re invited to apply for a Citibank® Persona| l.oan.
can is a smart solution to help you stay
or to pay down high interest rate debt. With a Citi Personal Loan. you

Visit your nearest Citibank branch, call 1-883-920-3494 or sign in to
citi.comfpersonalloanto app|y.

a purchases

in control of lar
3 get a fixed rate

any surprises.

 

 

 

 

Ftegular Checking Faes*

Your Fees this Statement Period

 

Nlonth|y Ser'vice Fee

Waived with either 1 Direct Deposit AND

 

 

ATN| transaction

 

1 qualifying Bill Payment OR $1,500 $12.00 Waived due to Direct Deposit
in average combined deposit balances ** and Bill Payment
Fee for non-Citibank $2.50 None

 

 

 

*A transaction is deemed to have been made on the
not necessarily the date you initiated the transaction.
ATM fees, will appear as charges on your next Citiban
monthly service fee}.

** 1 Direct DepositAND l qualifying Bill
deposit balances for previous calendar
On|ine. Citi Mobile (SN|) or CitiPhone Banking®.

 

date the transaction is posted to
Any fees for that transaction. inc|
k statement (to the account that

Payment within the statement pari
month. Qualifying bill payments are

your account which is
uding non-Citibank
is debited for your

t l

od; $1,500 in average combined
those made using Citibank®

 

 

Case 1:18-cV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 15 of 51 Page|D #: 1025

 

LBl-Q'J_ l- LL§ 03 ‘sll€:t XnO!S
LB LQ xDE| Od
>tUEq!HO :SE.LndSlG |']VE|H[`\H J.|CI`EIHO
vOOB'S'vBBL X.L `OlUOwV U€S 'stt.|E!J Jno)l
troo@g; xog Od emasa;d lou ||yv\ Bumeu.i-a 10
>|Ueq!ilO BU!l|ES ga!-|!t`\bl»'l 51-|!||!910:| 5SElHlnDNi ONl`|`l|E ¥:tO:l
(aszo-sve-oos 2001
9966-917881 X.L 'OlUOWV UES A|uo slau.iotsng petiedt,u|
@/\!Jo xueqiiio 001 Buu€@i-i pu€ meade mel tissue to eun Snie 5ui>i=>@uo
399!’\-'93 WB!|O >lueqlllo 93317'9173'899 5'-1!>|39'-!3
iailHN\ NVO HO)\ `-`l"lVO NVO DOA ZNO SNOU.SBDO El/\VH [`lOA :l|

 

 

 

 

'wnoooe Eu,');oeuo Jno/i u_r spun,r paper/coon to esn 10 sye.ipJe/io Jera 01 ta>;.rew /leuow Jno/(
wo.i; po_ued /i,¢u;uow .red .io ‘;unoooe sBu_i/\es )no/t‘ won uiuor.u .repua/eo red 56 1355 ‘55$ peeoxe too mm s.ie,rsue.u >yoeug )(ie,ieg

 

 

 

 

 

009'3$ 1!P9-|O J»O 9'-'!`| 5@&!>1991-|0 .'. L."§O
tunoi.uv _eBeJT'\oQ to eanoS 40 sV
uo|toetoxd ue.lp.ieno

 

 

 

viep assuran

lxeu sur ;_rrun zunoooe Jno/t u_r peroe,yau lou sue smoq assuran yueq Jeyr.= .io s/fepyoq yueq ‘spue)¢eem uo epew suo_uaesue.r _1_
'etu_i_i_ uJe;seg uo pesqu ala pegoer,rel saiep poe sew_r; uo_o:)ssue.rt ,W

oo‘zoz'z sz‘sss‘z Peppv/Pet=mtqns rawl
vz'esv'i 00'000‘3 ceta # >lo@u:) 111/eo
1003 309 |. |.D V'SlA ‘B <JHVOHBJ.SWX BSVHD
00‘9/.1 steosioa wm se lite trt/90
39 L§OSl’lANO CiNV`|Sl BNO`| 993 L# .l.OdElC| BWOH BHJ.
vz‘ves‘e va re @Seu=>me N\e mae Lt/so
es‘sss‘e 00'000‘3 law decree uscon 0 L/eo
seiots ltmeu
B€LEL t“N SZ€#~BES-S§B lNOO'J.Ell`
ee'eee'r ease sever eci/so assume mo ieqacl 150/90
00sz vae v ovwwvHow uoe Mlieno=_ts ‘lvtoos><>< l!pEuO o!uo.itoelg HOV 50,/§0
ZELEOSn/\N .|.St-JI’IHW"|El El WBQ J.OdEJCl E|NOl-t HH.L
06‘690‘1 eeoa assume Nle iiqeo 90/90
gg‘ggg‘t 01'9;_ ‘loeo Lostto tsNolsl/\\o 11vls)\ovw gogoatoz tueu.nied mg LO/gg
seiots yates A.ue!oedg
l 93 L B |.dX.L SV`|`|VG |NOO`XOEN.WOOX
se'sst t oo'oez ssvt# ovrso Lo/so eseualne mo i!qeo voice

(seli ‘eo!rues '|etuei) soth

‘ LE.'LBL AN A.L 0 Sl E)NO`| SHE.LB|N SNNHVd lOC|O/\N
99`99€ L 9!.'0 §917/_# 17 L`-90 0€/'1’0 eSELiii-mci P-\EO llqecl 30/'90

(sefi 'eoirues '1etue1} soth

SLl‘Bl AN SHHHW`E 'l'lV|N \:El.NBO SNE|B|"\D do

€V'LBC'L QZ'Q 9911/_# ZLiQO 93/170 e‘~"`»El¢|f>lrlcl pl'QD i!ClSCl 113/170
seJotS |!Eneg
‘ blLBL N|N 699€'165‘008 » WOC)'E!E)HV.L
89'36€ l 36'0€ 99‘9'!.# g95§¥!90 €Z/t'O 9‘SELl~'mli:| PJ'€O i!Ci$Cl 93."170

seoyueg sseu!sng os!yy
€L|» 1 OC| OOO€‘ L'?B'OOB OJJ`N: OOEB

 

 

os'szv't es'ett esvz# strict Lz/vo esm-ime Pi€Ot!qQCl 113/170
1999 S>loveywevHe uaex lsNi "ive)\ve uqu o!uonoe|g |.{QV egva
‘ L EI_SBOLOO!.ULBLOZ )|.1. DNl>lHVd BONVNE:| O)\N

09'9/.9 t 00'991 uan 3!11011=>91§| HOV citro

eoue|eg pappv tunoi.uv penaltan tunoLu\-/ uoud|.tssec| eteq
vz'eev: t$ :eoue;eg Bugpug

09`017!. |»$ 599“9|99 Bulh“¢llsa€ LSZl-SSOG

Eup|oqu ae|nEeL-|

 

 

 

etoz `./_L few - st Jdv - PO!JSe weineth
v to a afiee 19316906 tunO=JOv VNVH v ClVthNVt-lov\l

000:|¥'0/ lH/LDD

F

Case 1:18-cV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 16 of 51 PagelD #: 1026

001/R1/04F000

MOHAMMAD A FlANA Account 90591237 Page 3 ot 4
‘-, Statement Period - Apr 18 - May 17, 2018

Pieaso read the paragraphs below for important lnfonnatlon on your accounts with ue. Nota that some of these products may not be available in all states or in eli

packages.
l

The products reported on this statement have been combined onto one monthly statement at your request The ownership and title of individual products reported here may be
different from the addresses(s) on the first page. ‘

 

FD|C lnsurancc:
Products reported in CHECKiNG and SAV|NGS are insured by the Federal Deposit insurance Corporation. Please consult your Citibank Customer Manual for full details and
limitations of FD|C coverage.

Carlificatas of Deposit (CD) information may show dashos in certain Eeids if on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

ln Case ot Errors or Guostlons About Your Electronic Fund Transiers:

if you think your statement or record is wrong or if you need more information about a transfer on the statement or record, telephone us or write to us at the address shown in
the Customer Service information section on your statement as soon as pcsslbte. We must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appeared You are entitled to remedies for error resolution for an electronic fund transfer in accordance with the Electronic Fu'nd Transfsr Act and federal
Flegulation E or in accordance with laws of the state where your account is located as may be applicable. See your Client Manua| for detaits.

lea us the following lnl'ormaflon: (1) your name and account number. (2) the dollar amount of the suspected error, (3) describe the error or the transfer you are unsure
about and explain as clearly as you can why you believe there is an error or why you need more lnformation. We will investigate your complaint and will correct any error
promptiy. if we take more than 10 business days to do this we will recredit your account for the amount you think is in error. so that you will have use of the money during the
time it takes us to complete our investigation

Tho following special procedures apply to errors or questions about international wire transfers or international Citibank Globai Tranatars to a recipient located in
a foreign country on or after October 28, 2013: Teiaphone us or write to us at the address shown in the Customer Service information section orr your statement as soon as
possible. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient of that transier. At the time you contact
us. we may ask for the following lnfcrmation: 1) your name. address and account number; 2) the name of the person receiving the funds, and it you know it, his or her telephone
number and/or address; 3) the dollar amount of the transfer; 4) the reference code for the transfer; and 5) a description of the error or why you need additional information. We
may also ask you to select a choice cf remedy (credit to your account in an amount necessary to resolve the error or aitemativeiy. a resand of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether en error has occurred within 90 days after you contact us. lf we determine
that an error has occurred, we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transfer Act and federal Regulation
E or in accordance with the laws of the state where your account is located as may be applicable See your Ciient Manual for datatls.

 

LQAN§

Checking Plus Line of Credlt - thcd Ftato and Varlabia Rate

Averago Daiiy Balance: Tha Average Daiiy Baiance is computed by taking the beginning balance on your account each day, adding any new advances and adjustments as of
the day they are made. and subtracting any payments as of the day received. credits as of the day issued, and any unpaid interest Charges or other fees and charges This
gives you a daily belance. Add up ali the daily balances for the statement period and divide the total by the numbeer days in the statement period. This gives you the Averago
Dain Balance. For Checking P|us (variabie rate), the Daiiy Pericdic rate and the corresponding Annual Percentage Rate may vary. t

lnrerost Charge: The interest Charge is computed by applying the Daiiy Pericdic Rate to the "dally balance" of your account for each day in the statement perlod. To get the
'daiiy balance' we take the beginning balance each day, add any new advances and adjustments. and subtract any unpaid interest or other finance charges and any payments
or credits. This gives us the daily balance You may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number 01 days this
rate was in effect. and then (2) multiplying each of the results by the applicable Daiiy Pericdic Rate. and (3) adding these products together. (Ai| of these numbers can be found
in the table called 'interest Charge Caicu|atlon'. Each average daily balance is disclosed as Balanco Subiect to interest Rate. The daily periodic rate is the Annual Percentage
Rete divided by 365, except in leap years when it will be divided by 366.) For Checking P|us (vartabie rate), the Daiiy Pericdic Flate and the corresponding Annual Percentage
Rate may vary.

interest Charges are assessed on loans as of the day we pay your check or otherwise make funds available to you from you account. The total interest Chargas paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
may be reflected in your credit report.

other information
Checks drawn against a business account are not acceptable as payment fora personal loan obligation

Requssl for Credll Balance Rolunds: if your statement shows a credit balance it means your loan payments have exceeded the total amount you owe. You may request a
full refund of the credit balance by writing to us at the address shown in the Customer Service tnformation section on your statement

Llno of Credlt (orher than Checklng Pius). Loans and Morigagoa: information about these products on this statement is a summary as of your last individual product
statement(s). You witt continue to receive your regular monthly statement(s).

w

Case 1:18-cV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 17 of 51 PageiD #: 1027

MOI;|AMMAD A RANA Account 90591237 Page 4 014 °°"“"“F°°°

Statement Perlod - Apr 18 - May 17, 2018

c
Billing nghts Summary - Whai To Da II You Think You FmdA Misiake On Your Statement 1

li you think there is an error on your statement, write to us attire address shown in the Customer Service information section on your statement (Attn: Checking Pius).
ln your ietter. give us the following information:

o Account informallon:¥our name and account numbar.

¢ Do/lar amount:The dollar amount of the suspected error.

o Descrlpfion of fha Problem:lf you think there is an error on your biil. describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement You must notify us of any potential errors in writing. You may call us. but ifyou do we are not
required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not there has been an error, the following are true:
o We cannot try to collect the amount in question. or report you as delinquent on that amount.
¢ The charge in question may remain on your statementl and we may continue to charge you interest on that amount. But, if we determine that we made a mistake.
you will not have to pay the amount in question or any interest or other fees related to that amount.
v While you do not have to pay the amount in question. you are responsible for the remainder ot your baiance.
¢ We can apply any unpaid amount against your credit iimit.

Citibank la an Equal l'louslng l.ender. @

oovo mem
limit

 

© 2018 Citigroup inc. Citibank. N.A. Member FDlC.
Citibank credit cards are issued by Citibank. N.A. AAdvantage® is a registered trademark of American Airlines. inc.
Citi, Citi and Arc Design and other marks used herein are service marks of Citigroup inc. or its affiliates used and registered throughout the world.

TO RECONC\LE YOUR CHECKBOOK W|TH Tl‘llS STATEMENT, FOLLOW THESE SlMPLE FlULES

4 Checks and Other Vlhthdrawais Outstanding
f. List in your checkbook any deposits, withdrawals and service charges which are shown on (Made by you but not yet indicated as paid on your smemem)
your statement but not recorded in your checkbook. Adjust your checkbook accordingiy.
Number or Date Amount

 

2. Mark off in your checkbook ali checks paid, withdrawals. or deposits listed on your statement

 

3. List and total in the "Checks and Other Wlthdrawale Outstandlng' column at the right ali
issued checks that have not been paid by Citibank together with any applicable check charges
and ali withdrawals made from your account since your last statement

 

 

4. Deduct from your checkbook balance any semice or other charge (inc|uding pre-authorized
transfers or automatic deductions) that you have not already deducted.

 

5. Add to your checkbook balance any interest-earned deposit shown on this statement

 

. or you are
on this statement

 

 

 

§um of check charges
on or above if applicable

 

l
|
|
l
l
6. Record Ciosing Baiance here (as shown on statement). l
l
l
l
l
l

 

ma

Case 1:18-cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 18 of 51 PagelD #: 1028

ciiibani< client services 000 °°"“"°“F°°°
. Po sex 6201 000
SiUUX Fal|$, SD 57117'6201 C!T|BANK' N. A_
Account
90591237
MOHAMD A RANA Statement period
7046 BRoADwAY FLooR lsT May18 - Jun 17, 2018
JACKSON HEIGHTS NY 11372-6134
Page1 of 4

 

Relatlonship Summary:

Checking $1,118.01

Savlngs ----
lnvestments _,___
(not FD|C |nsured)

Lcans $0.00
Credit Cards .......

Checking Balance
Regu|ar Checking $1,118.01

Loans Credit Line Amount Aval|ab|e Amount ¥ou Owe
Checking P|us Line of Credit (as of 6/17/18) $2,500.00 $2,500.00 _` $0.00

 

 

 

 

 

Fiegu|ar Checking Fees Vour Fees this Statement Per'iod

 

Monthiy Service Fee*

 

$12.00 Waived due to Direct Dsposit
and Bill Payment
Fee for non-Citibank $2.50 None

ATM transaction

 

 

 

 

 

*To waive the monthly service fee, make one qualifying direct deposit and one qualifying bill payment
during the statement period, or maintain $1,500+ in qualifying linked deposit accounts for the previous
calendar month. Qua|ifying bill payments are those made using Citibank On|ine. Citi Mobile or Citiphone
Ban|<ing.

A|| fees assessed in this statement pericd, including non-Citibank ATM fees. will appear as charges on
your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).

Please refer to your Client Manual~Consumer Accounts and Marketp|ace Addenc|um booklet for detaiis on
how we determine your monthly fees and charges

 

 

 

 

Ftegular Checking

 

90591237 Be lnn|ng Ba|ance: §‘11

486.24
En ing Balance: 1

18.01

 

 

CaS€ lilS-CV-OSSB?-ENV-PK

MOHAMMAD A FiANA

 

Date
05l18

05/18
05/21

05!'22
05/'23

05."23
05/23
05."23
05/24
05/24
05/29
06/01

06/05

06!11
06/13

Descrlptlon
Debit P|N Purchase

Account 90591237

Page 2 014

Statement Period ~ May 18 - Jun 17, 2018

Amount Subtracted

FOOD EAZAAF| 42-02 NORT LONG |SLAND CNYUSOS154

Debit Card Purchase 05/16 03:30 #7465

NVCDOT PARK|NG METERS LONG lS C TY NY 15137

Autos frenta|. service, gas)

Debit Card Purchase 05/16 07:08a #7465
EMS*NUTR!SLICEF\ 566-24819553 CT1e138
Misc Mail & Pl'ione orders

Debit PlN Purchase on TANG MANAGEM
Debit Card Purchase 05/21 O7:55p #7465
TAFiGET.COM ' 500-591-3869 MN 5142
Retaif stores

Debit Card Purchase 05/22 #7465
TARGET.COM * eoo-ss1-3ses MN15142
Ftetail stores

Debit CardM Purchase 05f21 06: 57a #7465
TAF\GET.C " Boo- 591-sees MN 18142
Ftetail storesoM

Debit Card Purchase 05/21 09: 38a #7465
GE|CO *AuT 0 soc- 841 -3000 0015142
Mlsc Business Services

Debit Card Purchase 05/22 02:37 #7465

JAMA|CA NYU500155

NYCDOT PAF\KING METEHS LONG |S C TY N`r'18143

Autos (renta|. service. gas)

Debit Card Purchase 05/22 07:24
PHARMAPACKS. LLC 8557972257
Focd & Beveragss

Debit Card Purchase 05/24 11:55a #7465
NEW YORK STATE DMV JAMA|CA NY 18145
Specialty Retai| stores

Debit Card Purchase 05/30 07:19p #7465
NEW YORK STATE DMV 518-4740904 NY 18151
Speoialty Fletall stores

#7465
Y 15143

ACH Electronic Debit iAT PAYF>AL NEwcHicCoMP

NEWCH|CCOMP

Bill Payment 20180610 MACvs(ALL oivisioNs)

011503 CEOL

ACH Electronic Credit x><soci,¢\i_ secuni'rv Foi=i MOHAMMAD A RANA

Total SubtractedlAdded

All transaction times and dates reflected are based on Eastern Time.

Transactions made on weekends, bank holidays or after bank business hours are not reflected in your account until the next

business day.

Safety Check transfers will not exceed $99.999. 99 per calendar month from your savings accountr or per monthly period from

Amount Added
224.98

2.00
40.22

47.25
2.08

2.92
25.48
1 15.55
1.00
55.40
186.00
158.50

24.85

184.00
702.00

1,070.23 702.00

 

Overdraft Protectlon

 

As of

Source of Coverage

Amount

 

 

 

06."17

CheckiU P|us Line of Credit

 

 

$2.500

 

your money market to cover overdrafts or use of uncollected funds in your checking account

Balance

1,219.04

1,171.79

Document 66-3 Filed 03/13/19 Page 19 of 51 PagelD #: 1029

DO1/R1l041"'000

1 ,259.26

1 .025.76

969.36
783.36
624.86

600.01

416.01
1,118.01

 

 

 

 

IF YOU HAVE QUEST|ONS ONZ

Checking
Checking P|us Line of Credit

FOF1 B|LL|NG |NQU|RJES:

YOU CAN CALL:

888-248-4226
(For Speech and Hearing

impaired Customers Only
TDD: 800-945-0258)

For Billing inquiries calling

cr e-mai|ing will not preserve
your rights

CRED|T BUFiEAU DlSPUTES:

YOU CAN WR]TE:

Citibank Client Services
100 Citibank Drive
San Antonio, TX 78245-9966

Citibank
PO Box 769004
San Antonio, TX 78245-9004

Citibank
PO Box 6181 -
Sioux Fal|s SD 57117- 6181

 

 

l
Case 1:18-cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 20 of 51 PageiD #: 1030

MOHAMMAD A RANA Account 90591237 Page a or 4 °°"""°‘F°°°

1 Statement Period - iviay 18 - Jun 17, 2018

Piease read the paragraphs below for important information on your accounts with us. Note that some of these products may not be available in all states or in ali
packages

 

The products reported on this statement have been combined onto one monthly statement at your request, The ownership and title of individual products reported here may be
different from the addressee(s) on the first page. ‘

 

FD|C insurance:
Products reported in CHECK|NG and SAV|NGS are insured by the Federal Deposit insurance Corporation. Piease consult your Citibank Customer Menuai for full details and
limitations of FD|C coverage.

Certificetes of Deposit (CD) information may show dashes in certain fields if on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

in Case of Errore or Questlons About ¥our Electronic Fund Transfers:

if you think your statement or record is wrong or if you need more information about a transfer on the statement or record, telephone us or write to us at the address shown in
the Customer Service information section on your statement as soon as possibie. We must hear from you no‘ieter than 60 days after we sent you the first statement on which
the error or problem appeared. Vou are entitled to remedies for error resolution for en electronic fund transfer in accordance with the Electronic Fund Transfer Act end federal
Reguiation E or in accordance with laws of the state where your account is located as may be applicab|e. See your Ciient Menuei for detaiis.

lee us the following Information: (1) your name end account number, (2) the dollar amount of the suspected error, (3) describe the error or the transfer you are unsure
about end explain as clearly as you can why you believe there is an error or why you need more informetion. We will investigate your complaint and will correct any error
prompt|y. if we take more than 10 business days to do this we will recredit your account tor the amount you think is in error. so that you will have use of the money during the
time it takes us to complete our investigation

The following special procedures apply to errors or questions about international wire transfers or international Citibank Giobal Transfers to s recipient located in
a foreign country on or after October 28, 2013: Teiephone us or write to us at the address shown in the Customer Service information section on your statement as soon as
possibie. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient cf that trensfer. At the time you contact
us. we may ask for the following information: 1) your neme, address end account number; 2) the name of the person receiving the funds. and if you know it. his or her telephone
number and/or eddress; 3) the dollar amount of the transfer; 4) the reference code for the transfer; and 5) a description of the error or why you need additional information. We
may also ask you to select a choice of remedy (credit to your account in an amount necessary to resolve the error or eiternativeiy. a resend of the transfer in en amount
necessary to resolve the error for those cases where bank error is found). We wiii determine whether an error has occurred within 90 days after you contact us. if we determine
that an error has occurred, we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transfer Act and federal Fieguietion
E or in accordance with the laws of the state where your account is located as may be applicabie. See your Cilent Nlanual for deteiis. i

 

LQAN§

Checking P|us Line of Credit ¢ Fixed Fiate end Verlabie Rate

Averege Daiiy Balonce: The Average Daiiy Beiance is computed by taking the beginning balance on your account each dayl adding any new advances and adjustments as of
the day they are made, and subtracting any payments as of the day received. credits as of the day issued, end any unpaid interest Charges or other fees and charges. This
gives you a daily baiance. Add up all the daily balances for the statement period and divide the total by the number of days in the statement periodl This gives you the Averege
Daiiy Baiance. For Checking Pius ,(variabie rete), the Daiiy Pericdic rate and the corresponding Annual Percentage Fiate may vary.

Interesr Charge: The interest Charge is computed by applying the Daiiy Pericdic Rate to the 'daiiy beiance' of your account for each day in the statement period. To get the
'daiiy beiance" we take the beginning balance each day. add any new advances and adiustmente, and subtract any unpaid interest or other finance charges end any payments
or credits. This gives us the daily balance You may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in effect, end then (2) multiplying each of the results by the applicable Daiiy Pericdic Rato. and (3) adding these products together. (Aii of these numbers can be found
in the table called 'interest Charge Caicu|ation'. Eech average daily balance is disclosed as Baiance Subject to interest Fiate. The daily periodic ratel is the Annual Percentage
Fiete divided by 365. except in leap years when it will be divided by 366.) For Checking P|us (verisbie rate), the Daity Pericdic Rete end the corresponding Annual Percentage
Fiate may very. ~

interest Charges are assessed on loans as of the day we pay your check or otherwise make funds available to you from you eccount. The total interest Charges paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Late paymente, missed payments, or other defaults on your account
may be reflected in your credit repon.

Other information
checks drawn against a business account are not acceptable as payment for o personal loan obligation.

Request for Credit Bolonca Refunds: lf your statement shows a credit balance it means your loan payments have exceeded the total amount you owe. ¥ou may request a
full refund of the credit balance by writing to us at the address shown in the Customer Service information section on your statement

Line or Credit (oiher than Checking Piue), Loans end Mortgages: information about these products on this statement is a summary as of your last individual product
stetsment(s). You will continue to receive your regular monthly statement(s).

l
Case 1:18-cV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 21 0151 PagelD #: 1031

001/R1/04F000

MOHAMMAD A RANA Account 90591237 Page 4 of 4
‘ Statement Period - May 18 - Jun 17l 2018

Bill/ng Rights Summary - Whai To Do lf You Think You Find A Misiaka On Your Statement

if you think there is an error on your statement. write to us et the address shown in the Customer Service information section on your statement (Attn: Checking Pius).
in your letter, give us the following information:

~ Account informallon:Your name and account number.

v DoI/ar amounf:The dollar amount of the suspected error.

o Description of the Froblem:lf you think there is an error on your bil|. describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement You must notify us of any potential errors in writing. You may call us. but ifyou do we are not
required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not there has been an error. the following are true:
¢ We cannot try to collect the amount in question. or report you as delinquent on that amount.
o The charge in question may remain on your statementl and we may continue to charge you interest on that amount. But, if we determine that we made a mistake.
you will not have to pay the amount in question or any interest or other fees related to that amount.
» While you do not have to pay the amount in question. you are responsible for the remainder of your balance.
~ We can apply any unpaid amount against your credit iimit.

Citibank is an Equai Housing Lender. @

mimms
m

 

© 2018 Citigroup inc. Citibank. N.A. Member FDlC.
Citibank credit cards are issued by Citibank. N.A. AAdvantage® is a registered trademark of American Airiines, inc.
Citi. Citi and Arc Design and other marks used herein are service marks of Citigroup inc. or its afhiiates, used and registered throughout the world.

TO RECONC|LE YOUR CHEC|(BOOK Wl'lH THIS STATEMENTl FOLLOW THESE SiMFLE RULES

_ _ _ Checks and Other Withdrawa|s Outstending
1. List in your checkbook any deposits, withdrawals and service charges which are shown on (Mada by you bm not yet indicath as paid on your smemem)
your statement. but not recorded in your checkbook. Adiust your checkbook accordingiy.
Number or Date Amount

 

2. Mark off in your checkbook ali checks paid. withdrawals. or deposits listed on your statement

 

3. List and total in the'Checks and Other Withdrawels outstanding" column at the right ali
issued checks that have not been paid by Citibank together with any applicable check charges
and ali withdrawals made from your account since your last statement

 

 

4. Deduct from your checkbook balance any service or other charge (inc|uding pre-aulhorized
transfers or automatic deductions) that you have not already deducted.

 

5. Add to your checkbook balance any interest-earned deposit shown on this statement

 

6. Fiecord C|osing Ba|ar\ce here (ae shown on statement).

 

. or you are not 1
on this statementl

 

 

Sum of check charges
on or above if applicable

Tota|

 

 

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 22 of 51 Page|D #: 1032

` Citibank C|ient Services 000 momwm|:ooo
Po Box 6201 000
SiO.UX Fa"S, SD 57117'6201 C|TEBANK N' A'
Account
90591237
MoaAm-mn n P.ANA Statement Period
7046 BRoADWAY FLooP. lsT Jun 18 - Jul 17, 2018
JAcKsoN HEIGHTS NY 11372-6134
Pagel of 4

 

Retatlonship Summary:

 

Checki_ng $609.31

Savings .._.
lnvestments ____
(not FD|C insured)

Loans $g_gg
Credit Cards .....

 

Checking Balance
Regular Checking $609.31

Loans Credit Line Amount Available Amount You Owe
Checking Plus Line ot Credit {as of 7/17!18) $2,500.00 $2,500.00 $0.00

 

 

 

 

 

Ftegular Checking Fees Vour Fees this Statement Pericd

 

Monthly Service Fee*

 

$12.00 Waived due to Direct Deposit
and Bill Payment
Fee for non-Citibank $2.50 None ,

ATM transaction

 

 

 

 

 

*To waive the monthly service fee. make one qualifying direct deposit and one qualifying bill payment
during the statement period, or maintain $1,500+ in qualifying linked deposit accounts for the previous
calendar month. Qualifying bill payments are those made using Citibank On|inel Citi Mobi|e or Citiphone
Banking.

Ali fees assessed in this statement period, including non-Citibank ATM tees, will appear as charges on
your next Citibank monthly statement (to the account that is currently debited for your monthly service tee).

P|ease refer to your C|ient Menual-Consumer Accounts and Marketp|ace Addendurn booklet for details on
how we determine your monthly fees and charges

 

 

 

 

Ftegu|ar Checking

90591237 Be Inning Balance: $1,118.01
En lng Balance: _ $609.31

 

Case 1:18-CV-O3857-ENV-PK Document 66-3 Filed 03/13/19 Page 23 of 51 PageiD #: 1033

010¢'Fitl04F000

MbHAMMAD A RANA Account 90591237 Page 2 014
Statement Period - Jun 18 - Jul 17, 2018

 

 

Date Dascrlption Amount Subtracted Amount Added Balanca
06/19 Debit PlN Purchase 23.27
NATtoNAL wHoLEsALE LONG lsi_ANo cNYusoz159
06/19 Debit P|N Purchase 228.28 866.46
cosTco wi-ise 10243 LoNo lsLANo oNYusos1ss
06/20 Debit Card Purchase 06/18 02:16a #7465 30.92 835.54
TAF\GET.coM ' scc-ss1-aase MN 13110
Ftetai| stores
06/22 Debit Card Purchase 06/20 12:48 #7465 0.50

NYCDOT PAFlKiNG METEFiS LONG lS C TY NY 18172
Autos {rental, service. gas)

06,"22 Debit Card Purchase 06/20 03:33 #7465 3.00 832.04
CP QUEENS CENTER MALL ELMHURS NY 18172
Autos (rentai. service. gas)

06,"25 Debit Card Purchase 06/21 09:55a #7465 350.28 481.76
GEiCO *AUTO 800-841-3000 DC 18173
Misc Business Servicss

07/03 Debit Card Purchase 06/29 07:1&p #7465 58.45 425.31
osi NJ EzPAss w Mii.wAui<Ee 18181

07/09 Bill Payment MACVS(ALL olvieioNs) 011504 ceoL 60.00 365.31

07!11 ACH Electronic Credit xxsociAi_ secueir\r roe MOHAMMAD A eANA 702.00

07l11 Debit Card Purchase 07l09 02:57 #7465 2.00 1.085.31

N¥CDOT PARK|NG METEFtS LONG is C TV NY18191
Autos (rentai, service, gas)

07,'13 Debit Card Purchase 07/11 04'.29 #7465 1.00
NYCDOT PARK|NG METERS LONG iS C TY NY 18193
Autos (rente|. servioe, ges)

07/13 Bill Payment cHAse MAsTEFtcAno a vlsA 011505 ceoi_ 455.00 609.81
Tota| Subtracted!Added 1,210.70 702.00
Ail transaction times and dates reflected are based on Eastern Tlme.
Transactions made on weekends, bank holidays drafter bank business hours are not reflected in your account until the next

business day.

 

Overdraft Protectlon
As of Scurce of Coverage Amount
07/17 Checking Pius Line of Credit $2,500

 

 

 

 

 

 

 

Safety Check transfers will not exceed $99,999.99 per calendar month from your savings account, or per monthly period from
your money market to cover overdrafts or use of uncollected funds in your checking account

 

 

 

 

iF YOU HAVE QUEST|ONS ON: YOU CAN CALL: YOU CAN WFt|TE:
Checking 888-248-4226 Citibank Ciient Services
Checking P|us Line of Credit (For Speech and Hearing 100 Citibank Drive
impaired Customers Only San Antonio, TX 78245-9966
TDD: 800-945-0258)
FOFi BiLLiNG lNQU|R|ES: For Bii|ing inquiries calling Citibank
or e-maiiing will not preserve PO Box 769004
your rights. San Antonio, TX 78245-9004
CFtEDlT BUFiEAU DlSPUTES: Citibank
PG Box 6181
Sloux Fal|s, SD 57117-6181

 

 

 

Piaaae raad the paragraphs below tor important information on your accounts with us. Nole that some ct these products may not he available in all states or ln all
packagesl

The products reported on this statement have been combined onto one monthly statement at your request. The ownership and title of individual products reported hare may be
different from the addressee{s) on the nrst page.

Case 1:18-Cv-O3857-ENV-PK Document 66-3 Filed 03/13/19 Page 24 of 51 PageiD #: 1034

MOHAMMAD A RANA Account 90591237 Page 3 or 4 °‘°"‘"°‘F°°°
Statement Period - Jun 18 - Jul 17, 2018

FDiC lnsurance:
frodums reported in CHECK|NG and SAV|NGS are insured by the Federel Deposlt insurance Corporation. Please consult your Citibank Customer Manuei for full details and
limitations of FD|C coverage.

§EEIIEIQA]ES_QE_QEEQS|I
Certificates of Deposit (CD) information may show dashes in certain fields if on the date of your statement youn new CD was not yet funded or your existing CD renewed butts
still in its grace pertod.

iiiLQA§E.QEEBBQ.BS

in Case of Errore or Queations About Your Electronic Fund Transfere:

lf you think your statementh record is wrong or if you need more information about e transfer on the statement or record, telephone us or write to us at the address shown in
the Customer Service information section on your statement as soon as possible. We must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appeared You are entitled to remedies for error resolution for an electronic fund transfer in accordance with the Electronic Fund Transfer Act end federal
Reguietion E or in accordance with laws of the state where your account ls located as may be eppiicable. See your Client Manuai for deteils.

lee us tire following inforrnatlon: (1) your name and account number. (2) the dollar amount of the suspected error. (3) describe the error or the transfer you are unsure
about end explain as clearly as you can why you believe there is an error or why you need more information We will investigate your complaint and will correct any error
promptiy. if we take more then 10 business days to do this we will recredit your account for the amount you think is in errorl ao that you will have use of the money during the
time it takes us to complete our investigation

The following special procedures apply to errors or questions about international wire_ transfers or international Citibank Giobai Trensters to a recipient located in
a foreign country on or after October 28, 2013: Taiephone us or write to us at the address shown in the Customer Service information section on your statement as soon as
possibie. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient cf that transfer. At the time you contact
us. we may ask for the following informations 1) your name, address and account number; 2) the name of the person receiving the funds, end if you know it, his or her telephone
number and/or eddress; 3) the dollar amount of the transfer; 4) the reference code for the transfer; and 5) a description of the error or why you need additional information We
may also ask you to select a choice of remedy (credit to your account in an amount necessary to resolve the error or alternatively. a resend of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after you contact us. ii we determine
that an error has occurred. we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transfer Act and federal Reguiation
E or in accordance with the laws of the state where your account is located as may be applicable. See your Client Manual for details.

 

LQAN§

Checking Fius Line of Credit - leed Rate and Variabla Fiete

Avarage Daiiy Baianoc: The Averege Daiiy Balence is computed by taking the beginning balance on your account each day. adding any new advances and adjustments as of
the day they are made, and subtracting any payments as ofthe day received, credits as of the day issued, and any unpaid interest Charges or other fees and charges. This
gives you a daily balance. Add up eli the daily balances for the statement period and divide the total by the number of days in the statement period. This gives you the Average
Daiiy Balance. For Checking P|us (variable rate), the Daiiy Pericdic rate end the corresponding Annual Percentege Rete may very.

interest Cherge: The interest Charge is computed by applying the Daiiy Pericdic Flete to the 'daiiy baiance' of your account for each day in the statement period. To get the
'daiiy balance" we take the beginning balance each day, add any new advances end adiustments. and subtract any unpaid interest or other finance charges and any payments
or credits. This gives us the daily balance You may verify the amount of the interest Charge by (1) multiplying each ofthe average daily balances by the number of days this
rate was in effect, end then (2) multiplying each of the results by the applicable Daiiy Pericdic Fiete. and (3) adding these products together. (Aii ofthese numbers can be found
in the table called l‘lntereet Charge Celcuiation". Each average daily balance is disclosed as Balence Subject to interest Rate. The daily periodic rate is the Annual Percentage
Rate divided by 365, except in leap years when it will be divided by 366.) For Checking Plus (variable rate), the Daiiy Pericdic Rate end the corresponding Annual Percentage
Ftete may vary.

lnterest Charges are assessed on loans as cf the day we pay your check or otherwise make funds available to you from you account The total interest Charges paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Late payments. missed payments. or other defaults on your account
may be reflected in your credit report

Other information
Checks drawn against a business account arc not acceptable as payment for a personal loan obligatlon.

Request for Credit Balsnoe Refunds.' if your statement shows a credit balance it means your loan payments have exceeded the total amount you owe. You may request a
full refund cf the credit balance by writing to us at the address shown in the Customer Service information section on your statement .

Line of Credit (ofher than Checking Pius). Loane and Mortgages: information about these products on this statement is a summary as of your last individual product
statement(s). Vou will continue to receive your regular monthly statement(s).

Blliing nghte Summery - What To Do if You Think You FindA Mistake On Your Statement

ii you think there ls an error on your statement write to us at the address shown in the Customer Service information section on your statement (Attn: Checking Pius).
in your letter, give us the following informaticn:

o Account lnformation:Your name and account number.

c Daiiar amcunt:The dollar amount of the suspected error.

¢ Description of the Problem:if you think there is an error on your biii, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement You must notify us of any potential errors in writing. You may call us. but if you dc we are not
required to investigate any potential errors end you may have to pay the amount in question. While we investigate whether or not there has been an error. the following are true:
o We cannot try to collect the amount in question. or report you as delinquent on that amount,
¢ The charge in question may remain on your statement and we may continue to charge you interest on that amount But, if we determine that we made a mistake,
you will not have to pay the amount in question or any interest or other fees related to that amount
o While you do not have to pay the amount in question. you are responsible for the remainder of your balance.
~ We can apply any unpaid amount against your credit iimit.

 

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 25 l)f 51 PagelD #: 1035

iva)i-iAi\/iMAD A RANA Account 90591237‘ Page 4 014 °‘°’“"°‘F°°°

Statement Period - Jun 18 - Jul 17, 2018

citibank is an equal Housing i.erider.

w mm
remit
© 2018 Citigroup inc. Citlbank, N.A. Member FDlC.

Citibank credit cards are issued by Citibank. N.A. AAdvantage® is a registered trademark of American Alrlines. inc.
Citi, Citi and Aro Design and other marks used herein are service marks of Citigroup inc. or its affiliates, used and registered throughout the world.

TO RECONC|LE VOUF\ CHECKBOOK W|TH TH|S STATEMENT, FOLLOW THESE SlMPLE RULES

. . Checks and Other thhdrawais outstanding
1. List in your checkbook any deposits, withdrawals and service charges which are shown on (Made by you but not yet indicated as paid on your m¢emenn

your statement but not recorded in your checkbook. Adlust your checkbook accordingly.
Number or Date Amount

 

2. Mark off in your checkbook all checks paid. withdrawals or deposits listed on your statement

 

3. List and total in the “Checks and other W|thdrawale Oi.itstandlng' column at the right all
issued checks that have not been paid by Citibank together with any applicable check charges
and all withdrawals made from your account since your last statement.

 

 

4. Deduct from your checkbook balance any service or other charge (inc|uding pre'authorized
transfers or automatic deductions) that you have not already deducted.

 

 

6. Fiecord Ciosing Balance here (as shown on statement).

 

. or you are not
on this statem ent.

 

 

 

§Um of check charges

l

l

l

l

5. Add to your checkbook balance any interest-earned deposit shown on this statemem. , l
|

l

l

l

on or above if applicable ~ l
|

 

 

Tota_l

Case 1:18-cV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 26 of 51 PagelD #: 1036

Citibank client services 000 °‘°’""°“F°°°
PO Box 6201 000
'SiOL|X Fa|]$, SD 57117'6201 C|T|BANK| Nl A'
Account
90591237
ppm A RANA Statement Per|od
7046 BROADWAY FLOOR IST Jl.ll 18 -’Aug 19, 2018
JACKSON HEIGHTS NY 113'72-6134
Page 1 of 4

 

Relatlonehip Summary:

Checking $947.22
Savtngs ---

lnvestments
(not FDlC lnsured)

Loans $0.00
Credit Cards ____

Checking Balance
Ftegu|ar Checking $947.22

Loans Credit Llne Amount Avallable Amount You Owe
Checking P|us Line ct Credit (as of 8/19/18) S2,500.00 $2,500.00 $0.00

 

 

 

|

Notlce: The Citibank Cllent Menua|-Consumer Accounts now lncludes the following terms.Wheri you provide a mobile phone number to us,

you authorize your wireless operator (AT&T. Sprint. T-Mobile, US Ce|lular, Verlzon. or any other branded wireless operator) to disclose your mobile
number. name, address, emai|, network status, customer type, customer ro|e. billing type. mobile device identifiers (|MS| and lME|} and other
subscriber status detai|s, if available. solely to allow verification of your identity and to compare information you have provided to Citi with your wireless
operator account profile information for the duration of your business relationship with Citibank.

 

 

 

Fiegular Checking Fees Your Fees this Statement Period

 

Month|y Service Fee*

$12.00 Waived

Fee for non-Citibank $2.50 None
ATM transaction

 

 

 

 

 

 

*To waive the monthly service iee, make one qualifying direct deposit and one qualifying bill payment
during the statement eriod, or maintain $1,500+ in qualifying linked deposit accounts for the previous
calendar month. Qua itying bill payments are those made using Citibank On|ine, Citi Mobile or Citiphone
Banl<ing.

A|l fees assessed in this statement period. including non-Citibank ATM fees, will appear as charges on
your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).

P|ease refer to your C|ient Manual-Consumer Accounts and Marketp|ace Addendum booklet for details on

how we determine your monthly fees and charges
|

 

 

 

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 27 of 51 PagelD #: 1037

OlfllHiiO~tFOOO

MOHAMMAD A FiANA Account 90591237 Page 2 of 4
Statement Period - ..lul 18 - Aug 19, 2018

 

 

 

Flegular Checking

90591237 Beg|nning Balanoe: $609.31
End|ng Balance: $947.22

Date Descrlptlon Amount Subtraoted Amount Added Balance

07."24 De]biot Card Purchase 07/21 09: 36a #7465 219.86 389.45

800-841~3000 DC 18204
MiEs]c CBusinessO Services
07!26 Debit Card Purchase 07/24 04:04 #7465 2.00 387.45
NYCDOT PARK|NG METERS LONG |S C T'Y NY18206
Autos (rentai service. gas)
08/06 Debit Card Purchase 08/01 02: 04p #7465 77.5? 309.88
W.ALMART COM 8009656546 AR18215
Retaii stores
OBlOB ACH Electronic Credit xxSOClAL sticualr~¢r FOR MOHAMMAD A HANA 702.00 1 .011.88
08/16 Debit Card Purchase 08l14 03:25p #7465 59.66 952.22
TARGET.COM ' 500-591-3869 MN 8227
Ftetail stores
08,"17 Debit Car(§:iM Purchase 08/16 #7465 5.00 947.22
TAi'-`tGET. “ 300-581-3869 MN 18228
Ftetail storesM

Total Subtrscted/Added 364.09 702.00

Ali transaction times and dates reflected are based on Eastern Time.
Transactions made on weekends, bank holidays or after bank business hours are not reflected in your account until the next

business day

 

Overdraft Protectlon
As of Source of Coverage_ Amount
08/19 Checking Plus Line of Credit $2,500

 

 

 

 

 

 

 

Safety Check transfers will not exceed $99, 999. 99 per calendar month from your savings account, or per monthly period from
your money market to cover overdrafts or use of uncollected funds in your checking accountl

 

 

 

 

lF YOU HAVE OUESTiONS ON: YOU CAN CALL: YOU CAN WFli'i'E:
Checking 888-248-4226 Citibank C|ient Services
Checking Pius Line of Credit (For Speech and Hearing 100 Citibank Drive
impaired Customers Oniy San Antonio, TX 78245-9966
TDD: 800-945-0258)
FOFi BlLLlNG iNQU|FtiES: For Bil|ing inquiries calling Citibank
or e-maiiing will not preserve PO Box 769004
your rights. San Antonio, TX 78245-9004
CFtED|T BUFlEAtJ DlSPUTES: Citibank 7
PO Box 6181
Sioux Faiis, SD 57117-6181

 

 

 

Piease read the paragraphs below tor important information on your accounts wlth ua. Note that some ot these products may not be available in all states or in all
packagea.

 

The products reported on this statement have been combined onto one monthly statement at your request The ownership and title ct individual products reported here may be
different from the addressee(s] on the tirst page.

 

QHEQ.KIN_G_AB.D_SA¥[N,GS
FD|C lnsuranca:
F'rociucts reported in CHECK|NG and SAViNGS are insured by the Federal Deposit insurance Corporation. Pleasa consult your Citibank Customer Manual for full details and

limitations of FD|C coveragel

l
Case 1:18-Cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 28 of 51 PagelD #: 1038

010/R1/04F000

MOHAMMAD A FtANA Account 90591237 Page 3 of 4
Statement Period - Jul 18 - Aug 19, 2018

s

Cert.ificates of Deposit (CD) information may show dashes in certain fields if on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace perlod.

in Caae of Errora or Quastlono About Your Electronic Fund Tranelers:

if you think your statement or record is wrong or if you need more information about a transfer on the statement or record, telephone us or write to us et the address shown in
the Customer Service information section on your statement as soon as possible We must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appeared You are entitled to remedies for error resolution for an electronic fund transfer in accordance with the Electronic Fund Transfer Act and federal
Regulaticn E or in accordance with laws of the state where your account is located as may be applicable See your Cllent Manual for detaiis.

les us the following lnformatlon: (1) your name and account number. (2) the dollar amount of the suspected error. (3) describe the error or the transfer you are unsure
about and explain as clearly as you can why you believe there is an error or why you need more lnformation. We will investigate your complaint and will correct any error
promptly. li we take more then 10 business days to do this we will recredit your account for the amount you think is in error, so that you will have use of the money during the
time it takes us to complete our investigation

The following special procedures apply to errors or questions about international wire transfers or international Citibank Globol Transfers to a recipient located in
a foreign country on or after October 28, 2013: Te|ephono us or write to us at the address shown in the Customer Service information section on your statement as soon as
possib|e. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient of that transfer. At the time you contact
us. we may ask fortna following inforrnation: 1) your name, address and account number; 2) the name of the person receiving the funds, and if you know it. his or her telephone
number and/or address; 3) the dollar amount of the transfar: 4) the reference code for the transfer; and 5) a description of the error or why you ne'ed additional information We
may also ask you to select a choice of remedy (credlt to your account in an amount necessary to resolve the error or alternatively. a rosend of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after you contact us. if we determine
that an error has occurred. we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transfer l\ct and federal Fleguiation
E or in accordance with the laws of the state where your account is located es may be applicable See your Client Manual for details.

 

LQAN.S

Checking Plus Llne of Credit - thed Flato and variable Ftate

Avorago Dofly Balance:The Average Daiiy Balance is computed by taking the beginning balance on your account each day, adding any new advances and adjustments as of
the day they are made, and subtracting any payments as ofthe day received. credits as of the day issucd, and any unpaid interest Charges or other fees and charges. This
gives you a daily balancel Add up ali the daily balances for the statement period and divide the total by the number of days in the statement period. This gives you the Average
Daiiy Balance. For Checking Pius (variabie rete). the Daiiy Pericdic rate and the corresponding Annual Percentage Reto may vary. '

Interest Charge: The interest Charge is computed by applying the Daiiy Pericdic Rate to the 'daiiy baianco' of your account for each day in the statement period. To get the
'daiiy balance" we take the beginning balance each day, add any new advances and ediustments, end subtract any unpaid interest or other finance charges and any payments
or credits. This gives us the daily balance You may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in offect, and then (2) multiplying each of the results by the applicable Daiiy Pericdic Rate, and (3) adding these products together. (Aii of these numbers can be found
ln the table called "lnterest Charge Caiculation". Each average daily balance is disclosed as Balance Subject to interest Ftate. The daily periodic rate is the Annual Percentage
Ftata divided by 365, except in leap years when it will be divided by 366.) For Checking Piua (veriab|o rate). the Daiiy Pericdic Ftate and the corresponding Annual Percentaga
Rate may vary.

interest Chargea are assessed on loans as of the day we pay your check or othen~ise make funds available to you from you account. The total interest Charges paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account
may be reflected in your credit report.

other information
Checks drawn agalnsf a business account are not acceptable as payment for a personal loan obligation

Request for Credit Balanco Rs!unds: |f your statement shows a credit balance it means your loan payments have exceeded the total amount you owa. You may request a
full refund ofthe credit balance by writing to us at the address shown in the Customer Service information section on your statement

Llne of Credit (othor than Checking Plus), Loana and Mongages: information about these products on this statement is a summary as of your last individual product
statement(s). Vou will continue to receive your regular monthly statement(s).

Bllllng nghrs Summary - Whaf To Da if You Thinir You l-'tnd A Mistake On Your Statement

lf you think there is an error on your statement, write to us at the address shown in the Customer Service information section on your statement (Attn: Checking Pius).
ln your letter, give us the following inforrnation:

~ Account information:Your name and account number.

v Do/Iar amount:The dollar amount of the suspected error.

o Descrlption of the Problem:lf you think there is an error on your bi|i. describe what you believe is wrong end why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement \'ou must notify us of any potential errors in writing. You may call us. but if you do we are not
required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not there has been an error. the following are true:
~ We cannot try to collect the amount in question. or report you as delinquent on that amount.
v The charge in question may remain on your statement. and we may continue to charge you interest on that amount. Butl if we determine that we made a mistake.
you will not have to pay the amount in question or any interest or other fees related to that amount.
o While you do not have to pay the amount in question. you are responsible for the remainder of your balance l
~ We can apply any unpaid amount against your credit limit.

 

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 29 of 51 PageiD #: 1039

010/R1/04F000

“ MOHAMMAD A FiANA Account 90591237 Page 4 of 4
Statement Period - Jul 18 - Aug 19, 2018

citibank is an Equel Housing Lender. @ l

mem
m

© 2018 Citigroup inc. Citibank. N.A. Member FDlC.
Citibank credit cards are issued by Citibank. N.A. AAdvantage® is a registered trademark of American Airlines, inc.
Citi. Citi and Arc Design and other marks used herein are service marks of Citigroup inc. or its aftiiiates, used end registered throughout the worid.

TO RECONG|LE YOUR ¢HECKBOOK W|TH TH\S STATEMENT, FOLLOW THESE SIMPLE RULES

l _ Checks and Other \Mthdrawals Outstand|ng
1. List in your checkbook any deposits, withdrawals and service charges which are shown on (Made by you but not yet indicated as paid on your Stawmm)
your statement. but not recorded in your checkbook. Ad]ust your checkbook eccordingly.
Number or Date Amount

 

2. Mark off in your checkbook aii checks paid. withdrawals or deposits listed on your statement

 

3. List and total in the 'Checke and Other W|thdrawals Outstending“ column at the right ali
issued checks that have not been paid by Citibank together with any applicable check charges
and ail withdrawals made from your account since your last statement

 

 

4. Deduct from your checkbook balance any service brother charge (inc|uding pre-authorized
transfers or automatic deductions) that you have not already deducted.

 

5. Add to your checkbook balance any interest-earned deposit shown on this statement.

 

6. Fiecord C|osing Baiance here (as shown on statement).

 
  

     
 

 

         

7 Df are 001

. you
on this statementl

   

 

 

 

§um of check charges
on or above if applicable

 

Total

g

momuoasooo
Citibank Client Servioes 000 000
PO Box 62
-.SiOuX Fa'lls, 30 57117-6201 C\T\BANK_ N_ A_
W Account
90591237
, Statement Perlod

HAMMAD A PJ\NA _
l'%0046 BROADWAY FLooR 15'1' Aug 20 Sep 17,2018

JACKSON HE]'.GHTS NY 11372-'6134

Page ‘l ot 4

  

 
 
  
   
 
 

   
     

   
        
   
 

     

now available to viaw. On the Download

   

  
 

   

' ' Citibank's Privacy Notics is l _
Re`a“°nsmp summary. Recent Statement page. select the Legal and llfla\_r'r<leti\nlg`;1 b:_otlc\ssklrcnk
lor our most recent statement. then select the sga 0 ice '.n o
gheickm z ' ' " ' """'"""_'_/”’i/ 916`92 v view the Prlvacy Notice.
av n 3 -...- 1

investments _____

not FDlC insured

Loar\s $0.00

Credit Cards .....

  
  
 

Checking Balance
Regular Checking

Loans
Checking Plus Lin

     
 
  
 
 

 
 

Credit Llne

   
   
  

e of Credit las ot 9!17!18)

 

           
  

  

You‘ra invited to apply for a Citibank® Fersonal l_oan. _ _
A personal loan is a smart solution to help you stay in control ot large purchases or to pay down highlnterest
rate debt. With a Citi Personal l_oan,you'll at a fixed rate ard payment without an surprises.

est Citibank branch. oa|ll-SS&- 20-3494 or sign `r\ to clti.corn.'parsonal cans to agoly.

  
    
   

 
  
   
 

     

Visit your near

       

      
  
   
  

Flegular Checking Fees Your Fees this Statement Period

 
 

Nlonthly Service Fee*

    

 

$12.00 Wa`Ne-_d due to Direot Deposlt
Fee for non-Citibank and B|“ Payment
ATM transaction $2'50 None

 

 

 

*'lowalvethe monthl se ' t rn tyn m n

ri x St t y 'rvloe ee,_ al<e one quail l g direct de oslt and on `fy` `

du ng he element erlod, or maintain $1.500+ in qualifying linl‘<)ed deposit aeccrq:uoaull!lts\qugrbl`h“eppav 'e t
revlous

Ca|enda\ \Onth. Qua \fy.!'¢ ` h l
e

All fees assess '
. ed m th'
Your next Citibank 'S Statement period . _
m°" - 'nC|u . .
P‘EESB refer to my Statement (‘° fha ac;jg:rg non'@'t'bank ATM lee .
h your mem Manual-Consum m that 'S Current|v deb..§dv;n" appear as
er A -. o

D“‘ "e dEh=.lrmi
ne your month Cc f n_ `h&=' l
0 v
ly fees and Charges_ Unts and Marketplace A#oe your emle S€g’§~oenf
d v Be).

l'\d
um bookletfe_, ai
_ .5 on

 

 

Case 1:18-cV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 31 of 51 PagelD #: 1041

l
Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 32 of 51 PagelD #: 1042

010/R1/04F000

MOHAMMAD A RANA Account 90591237 Page 4 of 4
Statement Period - Aug 20 - Sep 17, 2018
'~.

Blfllng R!gh!s Summary ¢ Whaf To Do If You Thlnk You FindA Misrake On Your Statement

lf you think there is an error on your statement write to us attire address shown in the Customer Service information section on your st|etement (Attn: Checking Pius).
ln your letter, give us the following information:

~ Account information:Your name and account number.

» Dol/ar amaunr:The dollar amount of the suspected error.

~ Descrlptr'on al the Prob/em:lf you think there is an error on your bl|l, describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement Vou must notify us of any potential errors in writing. You may call us. but if you do we are not
required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not there has been an error. the following are true:
o We cannot try to collect the amount in question. or report you as delinquent on that amount,
~ The charge in question may remain on your statement. and we may continue to charge you interest on that amount. But. if we determine that we made a mistake.
you will not have to pay the amount ln question or any interest or other fees related to that amount.
o While you do not have to pay the amount in question. you are responsible for the remainder of your balance.
v We can apply any unpaid amount against your credit llm'rt.

citibank ls an squat Houslng Lender. @

miaml!€
wl

 

© 2018 Citigroup lnc. Citibank. N.A. Member FDlC.
Citibank credit cards are issued by Citibank. N.A. AAdvantage® is a registered trademark of American Airlines, lnc.
Citi, Citi and Arc Design and other marks used herein are service marks of Citigroup lnc. or its afil[ietes, used and registered throughout the wor|d.

TO RECONC|LE YOUR CHECKBO°K W|TH THIS STATEMENT. FOLLOW THESE SlMPLE RULES
Checks and Other Withdrawals Outstanding

1. List in your checkbook any deposits, withdrawals and service charges which are shown on (Made by you but not yet indicated as paid on your swemem)

your statement but not recorded in your checkbook. Adiuet your checkbook accordinglyl
Number or Date Amount

2. Mark off in your checkbook all checks paid. withdrawaie. or deposits listed on your statement

 

3. List and total in the'Checke and Cither Withdrawa|s 0utetandlng“ column at the right aii
issued checks that have not been paid by Citibank together with any applicable check charges
and all withdrawals made from your account since your last statement

 

 

4. Deduct from your checkbook balance any service or other charge (inc|uding pre~authorized
transfers or automatic deductions) that you have not already deducted.

 

5. Add to your checkbook balance any interest-earned deposit shown on this statement

 

 

. or you are
on thisstatement.

 

 

 

§En of check charges
on or above if applicable

 

l
l
l
|
l
6. Ftecord C|osing Balance here (as shown on statement). l
l
l
|
l
l

 

Toial

Case 1:18-Cv-03857-ENV-PK Document 66-3

Citibank Ciient Services 000
PO BOX 6201

Sioux Fails. SD 57117-6201

a

MOHAMMAD A RANA
7046 BROADWAY FLOOR 1$'1'
JACKSON HEIGHTS NY

Filed 03/13/19 Page 33 of 51 Page|D #: 1043

010/311'04F000

000
ClTlBANK. N. A.

Account
[ 9059123'!

Statement Period
Sep 16 - Oct 17, 2018

11372-6134

Page1 of 4

 

Relationship Summary:

 

$1.401.12

Check_i_gg

Savings
investments
(not FD|C lnsured)

Loans
Credit Cards

Checking
Fiegu|ar Checking

Loans
Checking P|us Line of Credit (as of 10/17/18)

 

50.00

 

Credit Line
$2,500.00

Balance
$1 ,401 .12

Amount You Owe
$0.00

Amount Avai|ab|e
$2,500.00

 

 

 

 

Regu|ar Checking Fees

Your Fees this Statement Period

 

 

 

 

Monthly Service Fee* $12.00 Waived due to Direct Deposit
and Bill Payment
Fee for non-Citibank ATM transaction $2.50 None

 

 

 

Banking.

how we determine your monthly fees and charges

how we determine your monthly fees and charges.

 

*To waive the monthly service fee, make one qualifying direct deposit and one qualifying bill payment
during the statement period, or maintain $1,500+ in qualifying linked deposit accounts for the previous
calendar month. Quaiitying bill payments are those made using Citibank Oniine, Citi Mobile or Citiphone

All fees assessed in this statement period, including non-Citibank ATM fees, will appear as charges on
your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).

P|eese refer to your C|ient Manual-Consumer Accounts and Marketp|ace Addendum booklet for details on

P|ease refer to your Ciieni Manual-Consumer Accounts and Merketpiace Addendum booklet for details on

l

 

 

 

 

Regular Checking
90591237 Be inning Balanoe: $916.92
En ing Baiance: $1,401.12

 

 

CaS€ 1218-CV-03857-ENV-PK

MOHAMMAD A FiANA

Account 90591237

l

Document 66-3 Filed 03/13/19 Page 34 of 51 Page|D #: 1044

010 iroiiFooo
Page 2 of 4 m

Statement Perlod - Sep 18 - Oct 17, 2018

 

Date

Descrlptlon Amount Subtrected

Amount Added Ba|ance

 

09/18

09/24
09/24

09/25

09/27
09."28

10."02
10/03

1 0."03
1 0/05
1 0/05

10/09
10/10
101'10

10/15
10/15

10/15
10/17

Debit Card Purchase 09/15 04:10 #7465

N\rooor PARi<iNG iviETEeS l.oive lS C Tv NY iazso

Autos (rental. service. gas)

Debit P|N Purchase on TANG MANAGEM JAMAch N\rusomss

Debit Card Purchase 09/19 04: 21 p #7465

TOLLS eY iviAii_ son- 333- sess ivy 18264

Misc Traneportetion

Debit Card Purchase 09/21 09:39a #7465

GEico *Au‘ro eoo»a41-eccc Dc 15265

Misc Business Services

AC|-i Electronic Debit

ich FiNANoE PAFikiNG Tl< 201526300102504 1

Debit Card Purchase 09126 01 :29 #7465

NYCooT PARKING METEFis LONG is c TY NY 13270

Autos (rente|. service, ges)

Bill Payment con Eoisoi~i 011507 ceol.

Debit Card Purchase 10i01 #7465

wAi_MAi=iT.cOM aoo-ess-ss¢e An ieer

Fietail stores

Debit Card Purchase 09/30 06: 23p #7465

wALMAl=iT. coin eoc- see-asia en 13275

Fietal| stores

Debit Card Purchase 10/01 11: 01 fp #7465
ei_s*.leoo‘rv 2-09 523 seas CA carr

Phones Cab|e & Uti|ities

Debit Card Purchase 10/03 06: 37p #7465

wAi.MAFiT. COM eoo- eee- ss4e Ar-i 13sz

Fietal| stores

Debit P|N Purchase ei=#seseeoms'roe AsToeiA Nvusomss

ACH Electronic Credit xxsoclAL secui=iiTY Foe ivioHAMiviAo A HANA

Debit Card Purchase 10/08 11:56e #7465

NYCDOT PAFii<iNG METEF\S LONG le city ivy iezei

Autos lrsnta|. service, gas)

Citibank Globa| Transfer 10/13 07:53

0005262138401642103 1a1o1eciTisANi< 0NL NE

MOHAMMAD RANA

Citibank G|oba| Transfer 10/13 08:03

0005262158401119015 iaioiaclTleANk ivio li_E

MOHAMMAD RANA

ACH Electronic Debit

ivvo FiNANCE PAFikiNG TK 201823400103477 1

ACH Electronic Debit

iv\rc i=lNANcE PAHK|NG Ti< zoiezseooioeeie 1

Total SubtractediAdded

All transaction times and dates reflected are based on Easiern Tr'rne.

Transaciions made on weekends bank holidays or after bank business hours are nor reflected iri your account until the next

business dey.

Safety Checir transfers will not exceed $99, 999. 99 per calendar month from your savings account or per monthly period from

1.00

48.97
8.50

219.86

115.00
4.00

120.00
31 .78

BB.BO

4.99

930

47.50
2.50

50.00
115.00
817.80

915.92

858.45
638.59

523.59
519.59

399.59

329.01

314.12

266.62
702.00
966.12

1.00
599.00

1 ,516.12
1,401.12
1,302.00

 

Overdraf't Protection

 

As of Source of Coverage

Amount

 

 

 

10/17 Checking Plus Line of Credit

 

$2]500

 

 

your money market to cover overdrafts or use of uncollected funds in your checking account

 

 

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 35 of 51 PageiD #: 1045

 

MOHAMMAD A F-iANA Account 90591237 Page s or 4 "‘”i“"°“i°°°
x Statement Period - Sep 18 - Oct 17, 2018
iF YOU HAVE QUESTiONS ON: YOU CAN CALL: YOU CAN WFiiTE:
Checking _ 888-248~4226 Citibank Client Services
Checking Pius Line of Credit {For Speech and Hearing 100 Citibank Drive
impaired Customers Oniy San Antonio, TX 78245-9966
TDD: 800-945-0258)
FOFi B|LLiNG lNQU|Fi|ES: For Bi||ihg inquiries calling Citibank
or e-maiiing will not preserve PO Box 769004 7
your rights. San Antonio, TX 78245-9004
CFtEDiT BUFiEAU DiSPUTES: Citibank
PO Box 6181
Sioux l=al|s1 SD 57117-6181

 

 

 

F'laase read the paragraphs below for important information on your accounts with us. Note that some of these products may not be available in ali states cr in ali
packages

 

The products reported on this statement have been combined onto one monthly statement at your request. The ownership and title of individual products reported here may be
different from the addresseo(s) on the first page. l

 

FD|C insurance:
Producis reported in CHECKING and SAV|NGS are insured by the Fei:ierai Deposit insurance Corporation. Ptease consult your Citibank Customer Manual for full details and
limitations of FDlC coverage.

Cediticetes of Deposit (CD) information may show dashes in certain fields if on the date ot your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

lN_GASE_QF_EBBQ_B§

in Case ot Errors or Quast|cns About Your Electronic Fund Transters:

it you think your statement or record is wrong or i'i you need more information about a transfer on the statement or record. telephone us or write t`c us et the address shown in
the Customer Service information section on your statement as soon as possibie. We must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appeared. \’ou are entitled to remedies tor error resolution for an electronic fund transfer in accordance with the Electronic Fund Transfer Act and federal
Hegu|ation E or in accordance with laws oi the state where your account is located as may be applicabie. See your Ciient Manual for details

Give us the following information: (1) your name and account numberl (2) the dollar amount of the suspected error. (3) describe the error or the transfer you are unsure
about and exptain as clearly as you can why you believe there is en error or why you need more information We will investigate your compteint and will correct any error
promptiy. if we take more then 10 business days to do this we will recredit your account for the amount you think is in error. so that you wilt have use of the money during the
time it takes us to complete our investigationl

The following special procedures apply to errors or questions about international wire transfers or international Citibank Giobe| Transters to a recipient located in
a foreign country on or after October 28, 2013: Teiephone us or write to us at the address shown in the Customer Service lnformation section on your statement as soon as
possibie. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient of that transfer. At the time you contact
us. we may ask for the following ihformation: 1) your name. address and account number.' 2) the name of the person receiving the funds. and if you know it. his or her telephone
number and/or address; 3) the dollar amount of the transfer; 4) the reference code for the transier; and 51 a description of the error or why you need additional iniormation. We
may also ask you to select a choice of remedy (credit to your account in an amount necessary to resolve the error or alternatively a resend of 'tne transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after you contact us. ifwe determine
that en error has occurred. we wiii promptly correct that error in accordance with the error resoiution procedures under the Electronic Fund Transter Act and federal Regu|etion
E or in accordance with the laws of the state where your account is located as may be applicabie. See your Ciient Manual for detaiis. y

 

|.QAN_S_

Checking Piua Line ot Credit - Fixed Ftate and Varlable Fiate

Average Daiiy Bsience:The Average Daiiy Ba|ance is computed by taking the beginning balance on your account each day. adding any new advances and adjustments as of
the day they are made, and subtracting any payments as o‘i the day received, credits as of the day issued, and any unpaid interest Charges or other fees and charges This
gives you a daily baiance. Add up ali the daily balances for the statement period and divide the total by the number of days in the statement period. This gives you the Average
Daiiy Beience. For Checking P|us (veriao|e rate), the Daiiy Pericdic rate and the corresponding Annual F'ercentega Flate may vary.

interest Charge.‘ The interest Charge is computed by appiying the Daiiy Pericdic Flate to the "daiiy baiance' of your account ior each day in the statement period. To get the
"dai|y balance" we take the beginning balance each day, add any new advances and adjustmentsl and subtract any unpaid interest or other finance charges and any payments
or credits. This gives us the daily balance You may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in effect, and then (2) multiplying each ot the results by the applicable Daiiy Pericdic Rate. and {3) adding these products together. (Ai| of these numbers can be found
in the table called '|nterest Charge Caicuiation'. Each average daily balance is disclosed as Balance Sublect to interest Rate. The daily periodic rate is the Annual Percenrage
Rate divided by 365, except in leap years when itwiii be divided by 366.) For Checking P|us (variabie rate), the Daiiy Pericdic Rate end the corresponding Annual Percentage
Ftete may vary.

lnterest Cherges are assessed on loans as of the day we pay your check or otherwise make funds avaiiabie to you from you accoun The total interest Charges paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Late payments. missed pay eni.s, or other defauits on your account
may be reiterated in your credit report. .

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 36 of 51 PagelD #: 1046

MOHAMMAD A RANA Account 90591237 Page 4 or 4 °‘°’“"°‘F°°°

y Statement Period - Sep 18 - Oct17, 2018

Other information
Checks drawn against a business account are not accepmble aa payment for a personal loan obilgetlon.

Hequest for Credit Belence Refunds: li your statement shows a credit balance it means your loan payments have exceeded the total amount you owe. You may request a
full refund of the credit balance by writing to us at the address shown in the Customer Service information section on your statement

Llne of Credit (other then Checkan Flus), Loans and Mortgages: information about these products on this statement is a summary as ot your last individual product
statement(s). You will continue to receive your regular monthly statement(s).

Bllilrig Fllghts Summary - What 70 Do ll You Think You FindA Mietake On Your Statement

lf you think there is an error on your statement write to us at the address shown in the Customer Service information section on your statement (Attn: Checking Pius).
lr\ your letter, give us the following intormation:

~ Account information:¥our name and account number.

o Dollar amouni.'The dollar amount oi the suspected error.

c Descripiion of the Probiem:il you think there is an error on your billl describe what you believe is wrong and why you believe it is a mistake.

You must contact us within 60 days after the error appeared on your statement You must notify us of any potential errors in writing. ¥ou may call us. but if you do we are not
required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not there has been an error. the following are true:
¢ We cannot try to collect the amount in question. or report you as delinquent on that amount,
c The charge in question may remain on your statementl and we may continue to charge you interest on that amount. But. ii we determine that we made a mistake.
you will not have to pay the amount in question or any interest or other fees related to that amount.
o While you do not have to pay the amount in question. you are responsible for the remainder of your balanoe.
» We can apply any unpaid amount against your credit iimit.

Citibank ls an Equal Houslng Lender. @

mem
m

 

© 2018 Citigroup lnc. Citibank. N.A. Member FDlC.
Citibank credit cards are issued by Citibank. N.A. AAdvantage® is a registered trademark of American Airlines, lnc.
Citi, Citi and Arc Design and other marks used herein are service marks of Citigroup lnc. or its afiiilates, used and registered throughout the wor|d.

TO RECONC!LE VOUR CHECKBOOK W|TH THlS STATEMENT, FOLLOW THESE SlMPLE RULES

l Checks and Other Withdrawals Outstanding
1. L|st in your checkbook any deposits, withdrawals and service charges which are shown on (Mada by you but not yet indicain as paid on your Statemeno
your statement but not recorded in your checkbook. Ad;ust your checkbook accordingly.
Number or Date Amount

2. Mark off in your checkbook ali checks paid. wlthdrawa|s, or deposits listed on your statement

 

3. List and total in the "Checke and other Withdrawale Outetandlng“ column at the right all
issued checks that have not been paid by Citibank together with any applicable check charges
and all withdrawals made from your account since your last statement

 

 

4. Deduct 1rom your checkbook balance any service or other charge (inc|uding pre-authorized
transfers or automatic deductions) that you have not already deducted.

 

5. Add to your checkbook balance any interest-earned deposit shown on this statement

 

6. Ftecord C|osing Balance here (as shown on statement).

    
    

  
 

   

    

 

    

7 or are not

. you
on this statementl

 

 

SWn of check charges
on or above if applicable

rural i

 

Case 1:18-Cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 37 of 51 Page|D #: 1047

\

01 DfR1J'U4FUOD
Citibank Client Services 000
PO Box 6201 000
SiDuX Fal|S. SD 57117-6201 C|T1BANK' N. A_
- Account
90591237

Moummnn A RANA Statement Perlod

7046 BROADWAY FLOOR lST 001 18 -l NOV 18, 2018

JACKSON HEIGHTS NY 113'!2-6134

Page 1 of 4

 

Relatlonship Summary:

 

Checking

Savings
investments
§not FD|C lnsured)

Loans
Credit Cards

Checking
Ftegu|ar Checking

Loans

 

Checking P|us Line of Credit (as 0111!18!18)

$1,187.71

$0.00

Credit Line
$2,500.00

Amount Avallabie
$2,500.00

Ea|ance
$1 ,1 87.71

Amount Vou Owe
$0.00

 

 

 

 

Share the benefits of Citi,
Flefer Friends end Family and Earn Cash Fiewards.
Talk with your Personal &n|<er about how to earns cash bonus with our
Member-Get-Member program when éour referral cpens an eligible Citibank
checking account nro|lment recpired.

 

 

 

 

 

Fieguiar Checking Fees

Your Faes this Statement Perlod

 

 

 

 

Monthly Service Fee* $12.00 Waived due tc Direct Deposit
and Bill Payment
Fee for non-Citibank ATM transaction $2.50 None

 

 

 

*'To waive the monthly service fee, make one qualifying direct deposit and one qualifying bill payment
during the statement period, or maintain $1,500+ in qualifying linked deposit accounts for the previous
calendar month. Qua|ifying bill payments are those made using Citibank On|ine, Citi Mobile or Citiphone

Banl<ing.

Ai| fees assessed in this statement period. including non-Citibank ATM tees, will appear as charges on
your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).

P|ease refer to your C|ient Manual-Consumer Accounts and Marketp|ace Addendum booklet for details on

how we determine your monthly fees and charges

 

 

Case 1:18-cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 38 0151 Page|D #: 1048

MOHAMMAD A F~`iANA Account 90591237

Page 2 of 4

Statement Period - Oct 18 v Nov 18, 2018

010fR1l04F000

 

 

 

 

 

 

 

 

 

 

 

 

Regu_iar CheckinL
90591237 Beglnning Balance: $1,401.12
End|ng Ba|ance: $1,187.71
Date Description Amount Subtracted Amount Added Balance
10,'18 ACH Electronic Debit PAvPAL lNST xFEH JoseANkoLo'r 87.95 1,313.17
10/23 Foreign Transaction Fee NADRA lsLAMAeAD PAK13295 2.36
10/23 Debit Card Purchase 10/18 02:29 #7465 78.51
NAoFiA tammer PAK'.B 95
Speciaity Flstai| stores
10/23 Debit Card Purchase 10."21 09:32a #7465 219.86 1,012.44
GElCo *Au'ro auc-sa\-acco co 13295
Misc Business Services
10/24 Debit P|N Purchase oA TANG MANAGEM JAMAicA NYusomss 47.72 964.72
10,l29 ACH Electronic Debit PAYPA\_ leT xFEFi JoseANi<ci_o“r 59.88 904.84
10/30 ACH Electronic Debit 50.00
NYC FlNANca PAakiNe TK 201830100104422 1
10/30 Debit Card Purchase 10i26 #7465 44.45 810.39
HARMON ECOMM #ae41 srazsscsas NJ waco
Specia|ty Fletai| stores
11/01 Debit Card Purchase 10/30 10:35a #7465 2.00 808.39
NYcooT PAnKlNG METERS LoNG is clTY N\r1aao4
Autos irenta|. service. gas)
11/05 Debit P|N Purchase wlL.sun cnoss Pi< oFu\NeE cTuSomss 38.99 769.40
11/06 Debit Card Purchase 11/01 12:44 #7465 3.00
u-HAuL MoviNG a sToaAe wooos\o NY 15307
Autos (renta|, service, gas)
11l06 Debit Card Purchase 11l01 10:01p #7465 4.99
eLs*JAoooTv 209-523-5583 ca 13309
Phones. Ceb|e 8\ Uti|ities
11/06 Debit Card Purchase 11."01 #7465 70.70 690.71
u-HAuL MoviNG a sTor-\Ac wooosioe NY 13301
Autos (rentai. service. gas)
11:'13 Debit Card Purchase 11l08 05:35 #7465 125.00 565.71
oEsanH ANN MAGEE Pc NEW von NY 13313
Misc Business Services
1 1/14 ACH Electronic Credit xxsoclm. sEcuniTY Fon MoHAMMAo A HANA 702.00 1,267.71
11l15 Bill Payment cHAsE MAsTEncAno s vlsA 011505 ceo:_ 80.00 1 ,187.71
Total SubtractediAdded 915.41 702.00
Ail transaction times and dates reflected are based on Eastern Time.
Transactions made on weekends, bank holidays or after bank business hours are not reflected in your account until the next
business day.
Overdraft Protection
As oi Source of Coverage Amount
11,"18 Checking P|us Line ot Credit $2,500
Safety Check transfers will not exceed $99,999.99 per calendar month from your savings accountr or per monthly period from
your money market to cover overdrafts or use of uncollected funds in your checking account.

 

 

Case 1:18-cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 39 0151 PageiD #: 1049

\

010/Fi‘n'04F000

MOHAMMAD A RANA Account 90591237 Page 3 of 4
Statement Period - Oct 18 - Nov 18, 2018

 

lF YOU HAVE QUEST|ONS ON: YOU CAN CALL: YOU CAN WR|TE:
Checking 888-248-4226 Citibank C|ient Services
Checking Pius Line of Credit (For Speech and Hearing 100 Citibank Drive
impaired Customers Only San Antonio, TX 78245-9966
TDD: soo-945-0258)
FOFt BiLLiNG iNQUlFi|ES: For Bi|ilng inquiries calling Citibank
or e-maiiing will not preserve PO Box 769004
your rights. San Antonio, TX 78245-9004
CFlEDiT BUREAU DiSPUTES: Citibank
PO Box 6181
Sioux Fa|is, SD 57117-6181

 

 

 

Fleese read the paragraphs below for important information on your accounts with us. Note that some of these products may not be available in all states or ln all
packages.

 

i
The products reported on this statement have been combined onto one monthly statement at your request. The ownership and title of individual products reported here may be
different from the addressee(s) cri the first page.

 

FD|C lnsurance:
Producis reported in CHECK|NG and SAV|NGS are insured by the Fedarai Deposit insurance Corporation. P|ease consult your Citibank Customer Manual for full details and
limitations ot FD|C coveragel l

Certificates of Deposit (CD) information may show dasnes in certain fields if on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

ln Casa of Errors or Questions Aboi.it Vour Electronic Fund Trensters:

if you think your statement or record is wrong or if you need more information about a transter on the statement or record, telephone us or write to us at the address shown in
the Customer Service information section on your statement as soon as possibls. We must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appaared. You are entitled to remedies ior error resolution for an electronic fund transfer in accordance with the Electronic Fund °l°ransler Act and federal
Reguiation E or in accordance with laws of tha state where your account is located as may be appiicabie. See your Client Manual for delaits.

Give us the following infon'natlon: (1) your name and account number, (2) the dollar amount of the suspected error. (3) describe the error or the transfer you are unsure
about end explain as clearly as you can why you believe there is an error or why you need more iniormalion. We will investigate your complaint and will correct any error
promptiy. if we take more than 10 business days to do this we will recredit your account for the amount you think is in error. so that you will have use of the money during the
time it takes us to complete our investigation

The following special procedures apply to errors or questions about international wire transfers or international Citibank Global Transfers to a recipient located ln
a foreign country on or after October 28, 2013: Telephono us or write to us et the address shown iri the Customer Service information section on your statement as soon as
possible. We must hear from you within 180 days cl the date we indicated to you that the funds would be made availab|eto the recipient of that transfer. At the time you contact
usl we may ask for the following information: ii your name. address and account number; 2) the name of the person receiving the funds and ii you know it. his or her telephone
number andlor address; 3) the dollar amount oi the transfer; 4) the reference code for the transfer; and 5) a description of the error or why you need additional lnformalion.We
may also ask you to select a choice of remedy (crsdii to your account in an amount necessary to resolve the error or alternatively, a resand of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after you contact us. if we determine
that an error has occurred. we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transfer Act and federal Flaguiation
E or in accordance with the laws of the state where your account is located as may be applicablel See your C|lent Manual for details

 

i.oaus |

Checking Pius Line of Credlt- leed Rete and Varlabte Ftate

Average Daiiy leance:The Average Daiiy Ba|ance is computed by taking the beginning balance on your account each day. adding any new advances and adjustments as of
the day they are made, and subtracting any payments as of the day received. credits as of the day issued. and any unpaid interest Charges or other fees and charges This
gives you a daily baiance. Add up ali the daily balances for the statement period and divide the total by the number of days in the statement period. This gives you the Average
Daiiy Balance. For Checking Pius (variabie rate}l the Daiiy Pericdic rate and the corresponding Annual Percentage Fiate may vary.

interest Charge: The interest Charge is computed by applying the Daiiy Pericdic Flate lo the lldaily balance" of your account for each day in the statement pariod. To get the
"dai|y baiance" we take the beginning balance each day, add any new advances and adjustmentsl and subtract any unpaid interesth other finance charges and any payments
or credits. This gives us the daily balance ‘i’ou may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in effect, and then (2) multiplying each of tha results by the applicable Daiiy Periodic Fiate, and (3) adding these products together. (Aii of these numbers can be found
in the table called ”lnterest Charge Caiculation". Each average daily balance is disclosed es Ba|ance Subiectio interest Ftete. The daily periodic rate is the Annual Parcsntage
Flata divided by 365. except in leap years when it witt be divided by 366.] For Checking Pius (variable rate}, the Daiiy Pericdic Rata and the corresponding Annual Percentage
Fiata may vary. -

interest Charges are assessed on loans as ot the day we pay your check or otherwise make funds available to you from you account. The total interest Charges paid during
the year will be shown on your statementl We may report information about your account to credit bureaus. i_ate paymentsl missed paymentsl or other defaults on your account
may be reflected in your credit report.

Case 1:18-Cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 40 of 51 PageiD #: 1050

\

MOHAMMAD A RANA Account 90591237‘ Page 4 or 4
Statement Perlod - Oct 18 - Nov 18, 2018

010/R1104F000
v

Other ln!ormatlon i
Checks drawn against a buslness account are not acceptable as payment for a personal loan obllgstlon. ,
Roquast for Credlt Balonoo Refunds: if your statement shows a credit balance it means your loan payments have exceeded the total amount you owe. You may request a
full refund of the credit balance by writing to us at the address shown in the Customer Service information section on your statement

L!ne of Credit (other then €hecklng Plue), Loens end Martgagee: information about these products on this statemem is a summary as of your last individual product
statement(s). You will continue to receive your regular monthly statement(s).

Bllllng Fllgh¢s Summery - Whaf To Do If ¥au Think You FIndA Mistske On Your Statement

if you think there is en error on your statement, write to us at tha address shown in the Customer Service information section on your statement (Attn: Checking Pius).
in your letter, give us the following information:

~ Account information:Your name and account number.

~ Do//ar amount:The dollar amount of the suspected error.

o Descriplion of the Prob/em:|f you think there is an error on your bill. describe what you believe is wrong and why you believe it is a mistake

You must contact us within 60 days after the error appeared on your statement Vou must notify us of any potential errors in writing. You may call us. but if you do we are not
required to investigate any potential errors end you may have to pay the amount in question. While we investigate whether or not there has been an error. the following are true:
v We cannot try to collect the amount in question. or report you as delinquent on that amount. '
o The charge in question may remain on your statement, end we may continue to charge you interest on that amount. But, if we determine that we made a mistake.
you will not have to pay the amount in question or any interest or other fees related to that amount
o While you do not have to pay the amount in question. you are responsible for the remainder of your balance.
o We can apply any unpaid amount against your credit iimit.

Citibank ls an Equal Houalng Lendar. @

mem
m

 

© 2018 Citigroup inc. Citibank. N.A. Member FDlC.
Citibank credit cards are issued by Citibank, N.A. AAdvantage® is a registered trademark of American Airiines, lnc.
Citi, Citi end Aro Design and other marks used herein are service marks of Citigroup lnc. cr its affiliates used and registered throughout the worid.

TO HECONC|LE VOUR CHECKBOOK W|TH TH|S STATEMENT, FOLLOW THESE SIMPLE RULES

, _ . Checks and Other Withdrawais Outstandlng
1. List in your checkbook any deposits, withdrawals and service charges which erc shown on (Made by you but not yet indicated as paid on your smamem)
your statement. but not recorded in your checkbook. Ad]ust your checkbook accordingly
Number or Date Amount

2. Mark off in your checkbook all checks paid. withdrawals or deposits listed on your statement

 

3. List and total in the 'Checka and Other W|thdrewals outstanding" column et the right ali
issued checks that have not been paid by Citibank together with any applicable check charges
and eli withdrawals made from your account since your lest statement

 

 

4. Deduct from your checkbook balance any service or other charge (includlng pre-authorized l
transfers or automatic deductions) that you have not already deductad.

 

5. Add to your checkbook balance any interest-earned deposit shown on this statement

 

8. Fiecord C|osing Baiance here (as shown on statement).

 

. or you are not
on this statement

 

 

 

§um of check charges
on or above if applicable

 

 

l
d
i
l
|
i
i
i
i
i
i

 

ne

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 41 of 51 Page|D #: 1051

citibank client services eeo °‘°’“"°‘F°°°
PO Box 6201 000
810le FB“S. SD 57117'6201 C|T|BANK. N` Al
Account
90591?37
MoHAt»MAD A RANA Statement Period
7046 BROADWAY FLOoR lsT No\r 19 - Dec 17, 2018
JACKSON HEIGHTS NY 11372-6134
Page 1 cf 4

 

Relationshlp Summary:

Checking $626.22
Savings ____

Investments .......
(not FDiC lnsured)

Loans $0.00
Credit Cards ----

Checking Balance
Regu|ar Checking $626.22
Loans Credit Line Amount Avallable Amount You Owe
Checking P|us Line of Credit (as of 12/17/18) $2,500.00 $2,500.00 $0.00

 

 

 

 

 

 

 

 

Regular Checking Fees Your Fees this Statement Period
l
Month|y Service Fee* $12.00 Waived due to Direct Deposit
and Bill Payment
Fee for non-Citibank ATM transaction $2.50 None

 

 

 

 

1"To waive the monthly service fee, make one qualifying direct deposit and one qualifying bill payment
during the statement period, or maintain $1,500+ in qualifying linked deposit accounts for the previous
calendar month. Oualifying bill payments are those made using Citibank On|ine, Citi Mobile or Citiphone
Banking. .

Al| fees assessed in this statement period, including non-Citibank ATM fees, will appear as charges on
your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).

Piease refer to your Client Manual-Consumer Accounts and Marl<etp|ace Addendum booklet for details on
how we determine your monthly fees and charges i

 

 

 

 

Fteguler Checking

90591237 Be |nning Balance: $1,187.71

En ing Balance: $626.22
Date Descrlptlon Amount Subtracted Amount Added t Balance

 

11/21 ChECk # 2199 645.00 542.71

Case 1:18-Cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 42 of 51 PageiD #: 1052

0101`R1i'D4F000

MOHAMMAD A RANA Account 90591237 Page 2 014
Statement Perlod - Nov 19 - Dec 17, 2018

 

 

Date Descriptlon Amount Subtracted Amount Added Baiance
11."26 Debit Card Purchase 11!21 09:33a #7465 219.80 322.91
eElCO *AuTo soo-eai-scnc cc isaac
Misc Business Services
11/29 Debit Card Purchase 11/26 #7465 49.00

JOSABANK CLOTH|EFtS 403 5002552265 MD 18332
Misc Maii & Phone orders

11l29 Debit Card Purchase 11/28 #7465 77.52 196.39
WALMART.coM soesesss4s Ai=t 18332
Fietail stores

12/04 Debit Card Purchase 12/01 10:011p #7465 4.99 191.40
ei_s~JAoooTv spasm-esaa ca sear
Phones. Cabie it Utiiities

12/12 ACH Electronic Credit x)<sociAL sscuairv Foa MOHAMMAD A FiANA 702.00

12/12 ACH Electronic Debit 65.00 828.40
ch FtNANcs PAFii<iNe Tk 201334400106543 1

12!13 ACH Electronic Debit 45.00 783.40
NYc FiNANcE FAni<iNG Ti< 201534500105255 i

12/14 Bill Payment cHAsE MASTEacARD s visit 011509 ceoi_ 157.18 626.22
Total SubtractedlAdded 1,263.49 702.00

Ail transaction times and dates reflected are based on Eastern Tlme.
Transactions made on weekends, bank holidays or after bank business hours are not reflected in your account until the next

business day.

 

Overdraft Protection
As of Source of Coverage_ Amount
12/17 Checking Pius L'rne of Credit $2.500

 

 

 

 

 

 

 

Sai'ety Check transfers will not exceed $99,999. 99 per calendar month from your savings accountr or per monthly period from
your money market fo cover overdrafts or use of uncollected funds in your checking account. -

 

 

 

 

lF YOU HAVE QUEST|ONS ON: YOU CAN CALL: YOU CAN WFtiTE:
Checking 888-248»4226 Citibank Client Services
Checking P|us Line of Credit (For Speech and Hearing 100 Citibank Drive
impaired Customers Oniy San Antonio, TX 78245-9966
TDD: 800-945-0258)
FOR BiLl_|NG |NQUlRlES: For Bii|ing inquiries calling Citibank
or e-mailing will not preserve PO Box 769004
your rights. San Antonio, TX 78245-9004
i
CFtED|T BUREAU DiSPUTES: Citibank
PO Box 6181
Sioux Fal|s, SD 57117-6181

 

 

 

P|aaee read the paragraphs below for important information nn your accounts with us. Nota that some oi' these products may not be available in all states or in all
packagesl

The products reported on this statement have been combined onto one monthly statement et your request The ownership and title cf individual products reported here may be
different from the addressee(s) on the first page. l

FD|C lnsurance:
Products reported in CHECK]NG and SAV|NGS are insured by the Federai Depcsit insurance Corporaticn. Piease consult your Citibank Customer Manual for iuii details and

limitations of FDlC. ccverage.

Canii“icates ct Deposit (CD) information may show desires in certain fields if on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

Case 1:18-Cv-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 43 of 51 PagelD #: 1053

MOHAMMAD A FiANA Account 90591237 Page a or 4 °’°’“"°‘F°°°
Statement Perlod - Nov 19 - Dec 17, 2018

in Caee of Errors or Queetions About Your Electronlc Fund Tranatera: _'

ll you think your statement or record is wrong or if you need more information about a transfer on the statement or record. telephone us or write to us at the address shown in
the Customer Service information section on your statement as soon as possibie. Wa must hear from you no later than 80 days after we sent you the first statement on which
the error or problem appeared You are entitled to remedies for error resolution for an electronic fund transfer in accordance with the Electronic Fund Transfer Act and federal
Regulation E or in accordance with laws of the state where your account is located as may be applicable See your Client Manual for details.

lee us the following lnfon'natlon: (1) your name and account number. (2) the dollar amount of the suspected error. (3) describe the error or tha transfer you are unsure
about and explain as clearly as you can why you believe there is an error or why you need more information. We will investigate your complaint and will correct any error
promptly. if we take more than 10 business days to do this we will recredit your account for the amount you think is in error. so that you will have use of the money during the
time it takes ustc complete our investigationl

The following special procedures apply to errors or questions about international wire transfers or international Citibank Global Transfsrs to a recipient located ln
a foreign country on or after October 28, 2013: Ta|ephone us or write to us at the address shown in the Customer Service information section on your statement as soon as
possible. We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient of that transier. At the time you contact
us. we may ask for the following infomtation: 1) your name, address and account number: 2) the name ofthe person receiving the funds, and if you know it. his or her telephone
number and/or address; 3) the dollar amount of the transfer: 4) the reference code for the transfar; and 5) a description of the error or why you need additional information We
may also ask you to select a choice of remedy (credit to your account in an amount necessary to resolve the error cr aitematively. a resend tthe transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after yo contact us. lt we determine
that an error has occurred. we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transfer Act and federal Flegulation
E or in accordance with the laws of the state where your account is located as may be applicable See your Ciisnt Manual for details.

LQAN§

Checking Pius Line of Credit - leed Flate and Varlable Rate

Aversgo Daiiy Balanoo.' The Average Daiiy Ba|ance is computed by taking the beginning balance on your account each day, adding any new advanqu and adjustments as of
the day they are made, and subtracting any payments as of the day recalved. credits as of the day issued, and any unpaid interest Charges or other fees and cherges. This
gives you a daily baiance. Add up all the daily balances for the statement period and divide the total by the number of days in the statement period. This gives you the Averaga
Daiiy Balance. For Checking Pius (variabie rate). the Daiiy Pericdic rate and the corresponding Annual percentage Rate may vary.

|

interest Charge: The interest Charge is computed by applying the Daiiy Pericdic Flate to the l'daiiy baiance" of your account for each day in the statement period. To got the
'daiiy balance" we take the beginning balance each day, add any now advances and adjustmentsl and subtract any unpaid interest or other Hnance charges and any payments
or credits. This gives us the daily balance You may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in effect. and then (2) multiplying each of the results by the applicable Daiiy Pericdic Rate, and (3) adding these products together. (Aii of these numbers can be found
in the table called 'lnterast Charge Calcuiation". Each average daily balance is disclosed as Balance Subjecl to interest Rate. The daiiylperiodic rate is the Annual Psrcantage
Flate divided by 365, except in leap years when it will be divided by 366.) For Checking Pius (variab|e rate), the Daiiy Pericdic Flate and the corresponding Annual Percantage
Rate may vary.

interest Charges are assessed on loans as of the day we pa_y your check or otherwise make funds availab|eto you from you account. The total interest Charges paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Late payments missed payments. or driver defaults on your account
may be reflected in your credit report.

o

other Informetlon
Ghecks drawn against a business account are not eccspmblo as payment for a personal loan obligation

Request for Credit Balance Hsfunds: if your statement shows a credit balance it means your loan payments have exceeded the total amount you owe. You may request a
full refund ot the credit balance by writing to us at the address shown in the Customer Service information section on your statement

Line of Credit (other than Checking Pius)l Loane and Morlgages: information about these products on this statement is a summary as of your last individual product
statement(s). You will continue to receive your regular monthly statement(s).

Biillng Fllghis Summary - Whaf To Do ll You Think You FindA Mlslake On Your Statement

if you think there is an error on your statementl write to us at the address shown in the Customer Service information section on your statement (Attn: Checking Pius).
in your letter, give us the following information:

¢ Account informalion:Your name and account number.

o Dol/ar amount.'The dollar amount oi the suspected error. .

o Descrr'ptlon of the Prob/em:|f you think there is en error on your biil, describe what you believe is wrong and why you believe it ls a mistake.

You must contact us within 60 days after the error appeared on your statement You must notify us of any potential errors in writing. You may call us. but 'rf you do we are not
required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not there has been an error. the following are true:
o Wo cannot try to collect the amount in question. or report you as delinquent on that amount.
c The charge in question may remain on your statement and we may continue to charge you interest on that amount. But. it we determine that we made a mistake,
you will not have to pay the amount in question or any interest or other fees related to that amount.
¢ While you do not have to pay the amount in question. you are responsible for the remainder of your balance.
o Wa can apply any unpaid amount against your credit limit. .

Citibank la an Equal Housing Lender.

mb mm
mg

 

© 2018 Citigroup lnc. Citibank. N.A. Member FDlC.
Citibank credit cards are issued by Citibank. N.A. AAdvantage® ls a registered trademark of American Airlines, inc.
Citi, Citi and Arc Design and other marks used herein are service marks of Citigroup lnc. or its afiiiiates, used and registered throughout-the worid.

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 44 of 51 PagelD #: 1054

MOHAMMAD A aANA Account 90591237 Page 4 or 45 °‘°’“"°“"°°°

Statement Perlod - Nov 19 - Dec 17, 2018

TO RECONCILE YOUR CHECKBOOK W|TH TH|S STATEMENT, FOLLQW THESE SlMPLE RULES
Checks and Other Withdrawals Outstanding

1. i.ist in your checkbook any deposits, withdrawals and service charges which are shown on (Made by you but not yet indicated as paid on your statement)

your statement. but not recorded in your checkbook. Adjust your checkbook accordingiy.
Number or Date Amount

2. Mark off in your checkbook all checks paid. withdrawals. or deposits listed on your statement

 

3. List and total in the “Checka and Other Withdrawals outstanding“ column at the right ali
issued checks that have not been paid by Citibank together with any applicable check charges
and ali withdrawals made from your account since your last statement.

 

 

4. Deduct from your checkbook balance any service or other charge (|ncluding pre-authorized
transfers or automatic deductions) that you have not already deductad.

 

5. Add to your checkbook balance any interest-earned deposit shown on this statement.

 

 

. or you are not
on thisstatement.

 

 

§um of check charges
on or above if applicable

 

|
|
l
l
l
6. Record C|osing Ba|anoe here (as shown on statement). l
l
l
l
|
|

 

Tot£il

‘ Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 45 of 51 Page|D #: 1055

'ciubank client services 000 °’°”“"°‘F°°°
Po Box 6201 000
sioux Falis, so 57111-6201 cmBANK. N. A.
Account
90591237
MOHAMMAD A RANA Statement Perlod
7046 BROADWAY FLooR lsT Dec 18 - Jan 17, 2019
JAcKsoN HEIGHTS NY 11372-6134 l
Page t of 4

 

l-`telationshlp Summary:

Checking $15.37

Sav|ngs ......
investments ____
(not FD|C lnsured)

Loans $0.00
Credit Cards .....

Checking Balance
Flegular Checking $15.37
Loans Credit Line Amount Aval|able Amount You Owe

Checking P|us Line of Credit (as ot 1/17/19) $2,500.00 $2,500.00 $0.00

 

 

 

 

 

 

 

 

 

Regu|ar Checking Fees Your Fees this Statement Perlod
Monthiy Service Fee* $12.00 $12.00(Waived)
Fee for non-Citibank ATM transaction $2.50 None

 

 

 

 

*To waive the monthly service fee, make one qualifying direct deposit and one qualifying bill payment
during the statement period, or maintain $1,500+ in qualifying linked deposit accounts for the previous
calendar month. Qualifying bill payments are those made using Citibank On|ine, Citi Mobile or Citiphone

Banking.

A|l fees assessed in this statement perlod. including non-Citibank ATM fees. will appear as charges on
your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).

Piease refer to your Cl|ent Manual-Ccnsumer Accounts and Marketpiaoe Addendum booklet for details on
how we determine your monthly fees and charges.

 

 

 

 

 

Ftegular Checking
90591237 Be lnning Balance: $626.22
En lng Ba|ance: $15.37
Date Descriptlon Amount Subtracted Amount Added Baiance
2.50 623‘72

 

12!20 Debit Card Purchase 12/18 03206 #7465
N¥CDOT PARK|NG METERS LONG lS C TY N¥18353
Autos (rental. service. gas)

.__l Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 46 of 51 PageiD #: 1056

010th1lO4F000

MOHAMMAD A RANA Account 90591237 Page 2 of 4
Statement Perlod - Dec 18 - Jan 17, 2019

 

 

Date Descriptlon Amount Subtraoted Amount Addecl Ba|ance
12i26 Debit Card Purchase 12/21 09:36a #7465 231.35 392.37
oElco *Auro aco-a¢t-sooo oo 15356
Misc Business Services
01/08 Cash Withdrawai 01/08 03:05p #7464 Teiier 380.00 12.37
01/09 ACH Electronic Credit xxsoclAi_ sEcuniT~r FoF\ MOHAMMAD A RANA 713.00 725.37
01!11 Cash Withdrawal 01l11 11:37a #7464 Telier 710.00 15.37
Total SubtractedlAdded 1,323.85 713.00

All transaction times and dates reflected are based on Eastern Tirne.
Transactions made on weekends, bank holidays or after bank business hours are not reflected in your account until the next

business day.

 

Overdraft Protection
As of Source of Coverage Amount
01/17 Checking Pius Line of Credit $2,500

 

 

 

 

 

 

 

Safety Cheok transfers willl not exceed $99,999.99 per calendar month from your savings account. or per monthly period from
your money market to cover overdrafts or use of uncoilected funds in your checking account.

 

 

 

 

|F YOU HAVE QUEST|ONS ON: YOU CAN CALL: YOU CAN WRITE:
Checking 888-248-4226 Citibank Client Services
Checking Pius Line of Credit (For Speech and Hearing 100 Citibank Drive
impaired Customers On|y San Antonio, TX 78245-9966
TDD: 800-945-0258)
FOR B|LLlNG iNQU|Fl|ES: For Biiiing inquiries calling Citibank
or e-mailing will not preserve PO Box 769004
your rights. San Antonio, TX 78245-9004
CHED|T BUFiEAU DISPUTES: Citibank
PO Box 6181
Sioux Fails, SD 57117-6181

 

 

 

Piaasa read the paragraphs below tor important information on your accounts with us. Nota that some ot these products may not be available in all states or in all
packages

 

The products reported on this statement have been combined onto one monthly statement at your request. The ownership and title of individual products reported here may be
different from the addressee(s) on the first page.

 

FD|C lnlursnce:
Products reported in CHECKiNG end SAV|NGS are insured by the Federal Deposit insurance Corporation. F'lease consult your Citibank Customer Manual for full deteiis end

limitations of FD|C coverage.

Certificates of Deposit (CD) information may show dashes in certain fields ii on the date of your statement your new CD was not yet funded or your existing CD renewed butts
still in its grace portod.

lN_G£tS.E_D_F_EBB_QBE

ln Caea of Errors or Quaatlons About Your Electronic Fund Trans|ars:

lf you think your statement or record is wrong or it you need more information about a transfer on the statement or record. telephone us or write to us at the address shown in
the Customer Service information section on your statement as soon as possible. We must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appeared You are entitled to remedies for error resolution for an electronic tund transfer in accordance with the Electronic Fund Transier Act end federal
Reguletion E or in accordance with laws ot the state where your account is located as may be applicabie. See your Ciient Manual for detailsl

lea us the following infom'istion: (1} your name and account number. (2) the dollar amount of the suspected error. (3) describe the error ort a transfer you are unsure
about and explain as clearly as you can why you believe there is an error or why you need more information We will investigate your complaint end will correct any error
prompiiy. it we take more than 10 business days to do this we will recredit your account for the amount you think is in error. so that you will have use ot the money during the
time it takes us to complete our investigationl

A\Case 1:18-cV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 47 of 51 PageiD #: 1057

MOHAMMAD A aANA Account 90591237 Page 3 or 4 °‘°’“"°4“°°°

Statement Perlod - Dec 18 - Jan 17, 2019

The following special procedures apply to errors or questions about lntemationai wire transfers or international Citibank Global Transiers to a recipient located in
a foreign country on or alter Octnber 28, 2013: Telepi'rone us or write to us at the address shown in the Customer Service information section on your statement as soon as
possible We must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient of that translar. At the time you contact
us, we may ask for the following information: 1) your name, address and account number; 2) the name of the person receiving the funds. and if you know it. his or her telephone
number and/or address; 3) the dollar amount of the transier; 4) the reference code for the transfer; and 5) a description of the error or why you need additional information We
may also ask you to select a choice of remedy (credtt to your account in an amount necessary to resolve the error or aitematively. a resend of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after you contact us. if we determine
that an error has occurred, we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transter Act and federal Regulation
E or in accordance with the laws of the state where your account is located es may be applicable See your Ciient Manual for detaiis.

 

LQAN§

Checking Pius Line of Credit - leed Rato and Var|abie Rate

Averaga Daiiy Balanco: The Averega Daiiy Belance is computed by taking the beginning balance on your account each day, adding any new advances and adjustments as of
the day they are made, end subtracting any payments as of the day received. credits as of the day issued. and any unpaid interest Charges or other fees and charges This
gives you a daily balance. Add up eli the daily balances for the statement period and divide the total by the number of days in the statement period. This gives you the Average
Daiiy Balance. For Checking Pius (variable rate), the Daiiy Pericdic rate and the corresponding Annual Percentaga Rate may vary.

interest Charge.' The interest Charge is computed by applying the Daiiy Pericdic Rete to the 'daiiy balanco“ of your account for each clay in the statement period. To get the
'daiiy baiance" we take the beginning balance each day, add any new advances and adjustments and subtract any unpaid interest or other finance charges end any payments
or credits. This gives us the daily balance You may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in eitect, and then (2) multiplying each of the results by the applicable Daiiy Pericdic Flate, and (3) adding these products togethcr. (Aii of these numbers can be found
in the table called 'lnterest Charge Calculation'. Each average daily balance is disclosed as Baiance Subject to interest Rate. The daily periodic rate is the Annual Parcentage
Rate divided by 365, except in leap years when it will be divided by 366.) For Checking Pius (variab|e rate). the Daiiy Pericdic Flete and the corresponding Annual Percentage
Flate may vary.

interest Charges are assessed on loans as of the day we pay your check or othenrvise make funds available to you from you account. The total interest Cherges paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
may be reflected in your credit report.

Other information
Checks drawn against a business account are not acceptable as payment for a personal loan obligation

Flcquest for Credit Balance Refunds: if your statement shows a credit balance it means your loan payments have exceeded the total amount you owe. You may request a
full refund of the credit balance by writing to us at the address shown in the Customer Service information section on your statement

Line of Credlt (othar than Checking Pius). Loans and Mortgagos: information about these products on this statement is a summary as of your last individual product
statement(s). Vou will continue to receive your regular monthly statement(s).

Biliing Fiighta Summary - What To Do If You Think You FindA Misfake On Your Statement

lf you think there is an error on your statement write to us at the address shown in the Customer Service information section on your statement (Attn: Checking Pius).
in your letter, give us the following information:

v Account information:Your name and account number.

o Daliar amount:The dollar amount ot the suspected error.

v Description of the Prob/em:lf you think there is an error on your bill, describe what you believe ls wrong and why you believe it is a mistake

You must contact us within 60 days after the error appeared on your statement Vou must notify us of any potential errors in writing. ‘Iou may call us. but if you do we are not
required to investigate any potential errors and you may have to pay the amount in question. While we investigate whether or not there has been an er{or. the following are true:
o We cannot try to collect the amount in question. or report you as delinquent on that arnount.
o The charge tn question may remain on your statement end we may continue to charge you interest on that amount But, if we determine that we made o mistake,
you will not have to pay the amount in question or any interest or other fees related to that amount.
o While you do not have to pay the amount in question. you are responsible for the remainder of your balance
~ We can apply any unpaid amount against your credit limit.

Citibank ls an Equal Houslng Lender. @

wm mm
LEHDBF.

 

© 2019 Citigroup lnc. Citibank. N.A. Member FDlC.
Citibank credit cards are issued by Citibank. N.A. AAdvantage® is a registered trademark of American Airiines, lnc. -
Citi, Citi and Arc Design and other marks used herein are service marks of Citigroup lnc. or its affiliatesl used and registered throughout the worid.

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 48 of 51 Page|D #: 1058

 

 

 

 

 

 

 

 

 

 

on or above if applicable

 

010/R1/04F000
MOHAMMAD A RANA Account 90591237 Page 4 of 4
Statement Perlod ~ Dec 18 - Jan 17, 2019
TO FlECONCiLE VOUR CHECKBOQK W|TH THiS STATEMENT, FOLLOW THESE SlMPLE RULES
_ , _ _ Checks and Other Withdrawais Outstanding
1. List in your checkbook any deposits. withdrawals and service charges which are shown on (Mada by you but not yei lnd|cated as paid on your statemem)
your statement, but not recorded in your checkbook. Adjust your checkbook accordingiy.
Number or Date Amount
2. Mark off in your checkbook ali checks paid. withdrawals, or deposits listed on your statement l
3. List and total in the 'Checks and Other Withdrewais Outstendlng' column at the right all
issued checks that have not been paid by Citibank together with any applicable check charges l
and ali withdrawals made from your account since your last statement l
4. Deduct from your checkbook balance any service or other charge (inc|uding pre-authorized
transfers or automch deductions) that you have not already deducted. l
5. Add to your checkbook balance any interest-earned deposit shown on this statement l
6. Flecord C|osing Baiance here (as shown on statement). l
. or you are not
on this statement l
Sum of ch§k charges l

 

Tot_a_|

 

 

Case 1:18-cV-03857-ENV-PK Document66¥3 Filed 03/13/19

Citibank C|ient Services 000
PO Box 6201
-._Sioux Fal|s. SD 57117-6201

MOHAMMAD A R.ANA
7046 BROADWAY FLOOR 15'1'
JACKSON HEIGHTS NY

Page 49 of 51 PagelD #: 1059

010!H1l04F000

000
ciTiBANi<, N. A.
Account
90591237

Statement Perlod
Aug 20 - Sep 17, 2018

11372-6134

Page1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

HelatiOrlSl‘!lP Suml'l'lary: Citibank's Privacy Notice is now available to view. On the Download
Recent Statement page, select ihe Lega| and Marketing Not|ces link

Checking $916_92 for your most recent statement then select the Legal Notice link to

Sav|ngs _____ view the Prrvacy Notice.

investments ____ ‘

(not FD|C lnsured)

Loans $0.00

Credit Cards ......

Checking Balance
Regular Checking $916.92

Loans Credit Line Amount Aval|able Amount You Owe
Checking P|us Line of Credit (as of 9,"17!18) $2,500.00 $2,500.00 $0.00

 

 

 

 

You're invited toapply for a Citibank® Fersona| Loan.
A personal loan is a smart solution to help you stay in control of |arg purchases or to pay down highinterest
rate debt. With a Citi Personal Loan.you'il et a fixed rate artl payment without en surprises.
Visit your nearest Citibank branch, cai|1-BBB- 20-3494 or sign n to cit|.com/personal cans to apply.

 

 

 

 

Flegular Checking Fees

Your Fees this Statement Perlod

 

Month|y Service Fee*

 

 

ATM transaction

$12.00 Waived due to Direct Deposit
and Bill Payment
Fee for non-Citibank $2.50 None

 

 

 

 

Banking.

 

*‘To waive the monthly service fee, make one qualifying direct deposit and one qualifying bill payment
during the statement eriod, or maintain $1,500+ in qualifying linked deposit accounts for the previous
calendar month. Qua ifying bill payments are those made using Citibank On|ine, Citi Mobile or Citiphone

Al| fees assessed in this statement period. including non-Citibank ATM fees, will appear as charges 1on
your next Citibank monthly statement (to the account that is currently debited for your monthly service fee).

Please refer to your Client Manual-Consurner Accounts and Marketp|ace Addendum booklet for details on
how we determine your monthly fees and charges. `

 

 

l

Case 1:18-cV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 50 of 51 PagelD #: 1060

MOHAMMAD A HANA

Account 90591237 Page 2 ot 4
Statement Perlod - Aug 20 - Sep 17, 2018

010lR1l04F000

 

 

 

 

 

 

 

 

 

 

 

 

Flegular Checking
90591237 Beglnning Balance: $947.22
End|ng Balance: $916.92
Date Description Amount Su btracted Amount Added Balance
08/20 ACH Electronic Debit 35.00 912.22
two FiNANcE PAnKiNe ri< 201023000102920 t
08/21 Foreign Transaction Fee NADF\A isLAMAer PAK10232 4.35
08/21 Debit Card Purchase 08,/18 03: 22p #7465 3.00
NEw voai< sTATE on 518- 4740904 NY 13232
Specialty Ftetai| stores
08/21 Debit Card Purpshase 08/16 05: 38 #7465 144.88 759.99
NADF\A LAMABAD PAi<1a 32
Soecialty Retai| stoil'es
08/22 Debit Card Purchase 08/20 04: 00p #7465 BB.BO 721 .19
wAi_MAeT cOM soo sss sets Ai=i 10233
Ftetai| stores
08/23 Debit Card Purchase 08l21 09:33a #7465 219.86 501 .33
GE|CO *AuTo 000-041 -3000 0010234
Misc Business Services
08/28 Debit Card Purchase 08,"24 081 34 #7465 35.51 465.82
www coerced com 000- 955 2292 A10239
Fleteil stores
08/29 Debit Card Purchase 08,/27 06:32 #7465 0.50 465.32
N\rcoor PAR)<|NG METEns LoNG rs cry Nv 10240
Autos {renta|. service gas)
09/05 Debit Card Purchase 09/01 10. 011p #7465 4.99 460.33
ei_s*JAoooTv 2-09 523- seas cA 0247
Phones, Cab|e 81 Utilities
09/06 ACH Electronic Debit PAYPAL inst xi=ei=\ JoseANkcL.oT 98.50 361.83
09/12 ACH Electronic Credit xxsociAL sEcuni‘r\r Foa MoHAMMAo A HANA 702.00 1 .063.83
09/13 Debit Card Purchase 09/11 11:14a #7465 2.00 1.061.83
NYcDoT PAHK\NG METEns L.oNG is om' NY 13255
Autos (renta|. service. gas)
09/14 Bill Payment cHAsE MAsTERcAno & visA 011506 ceoi. 29.91 1 ,031.92
09/17 ACH Electronic Debit 115.00 916.92
NYC i=iNANcE PAei<iNe Ti< 201025700103922 1
Total SubtractedlAdded 732.30 702.00
All transaction times and dates reflected are based on Eastern Tlrne_
Overdraft Protection
As of Source of Coverage Amount
09!17 Checking Pius Line of Credit $2,500
Safety Check transfers will not exceed $99, 999. 99 per calendar month from your savings account, or per monthly period from
your money market to cover overdrafts or use of uncollected funds' rn your checking account.

 

 

 

 

|F YOU HAVE QUEST|ONS ON:

Checking
Checking P|us Line of Credit

FOFi BiLL|NG |NQU|R|ES'.

YOU CAN CALL:

888-248»4226
(For Speech and Hearing

impaired Customers Only
TDD: 800-945-0258)

For Billing inquiries calling

or e-mailing will not preserve
your rights.

CFlED|T BU FlEAU DlSPUTES:

YOU CAN WR|TE:

Citibank Client Services
100 Citibank Drive
San Antonio, TX 78245-9966

Citibank
PO Box 769004
San Antonio, TX 78245-9004

Citibank
PO Box 6181
Siou>c Fal|s, SD 57117-6181

 

 

Case 1:18-CV-03857-ENV-PK Document 66-3 Filed 03/13/19 Page 51 of 51 PagelD #: 1061

MoHAMMAD A RANA Account 90591237 Page 3 or 4 °‘°’“"°‘F°°°
Statement Perlod - Aug 20 - Sep 17, 2018
\

Please read the paragraphs below for important information on your accounts with us. Nof.e that some of these products may not be available in all states or ln all
packages. ,
i

The products reported on this statement have been combined onto one monthly statement et your request. The ownership and title of individual products reported here may be
different from the addressee(s) on the first page. -

 

FD|C ineurance:
Products reported in CHECK|NG and SAVINGS are insured by the Federal Deposit insurance Corporation. Please consult your Citibank Customer Manual for lull details and
limitations of FD|C coverage.

§EB]]E[QAIES_QED.EBQS|I
Certilicates of Deposit (CD) information may show clashes in certain fields `rf on the date of your statement your new CD was not yet funded or your existing CD renewed but is
still in its grace period.

in Case of Errors or Questlons About Vour Electronic Fund Tranefere:

|f you think your statement cr record is wrong or if you need more information about a transfer on the statement or record, telephone us or write to us et the address shown in
the Customer Service information section on your statemem as soon as pcssibie. We must hear from you no later than 60 days after we sent you the first statement on which
the error or problem appeared. You are entitled to remedies for error resolution for an electronic fund transfer in accordance with the Electronic Fund Transfer Act and federal
Fiegulation E or in accordance with laws of the state where your account is located as may be applicable See your Client Manual for details.

lee us the follow/ng Informetlon: (1) your name and account number. (2) the dollar amount of the suspected error. (3) describe the error or' the transfer you are unsure
about and explain as clearly as you can why you believe there is an error or why you need more information We will investigate your complaint end will correct any error
promptiy. ll we take more than 10 business days to do this we will recredit your account for the amount you think is in error. so that you will have use of the money during the
time it takes us to complete our investigation

The following special procedures apply to errors or questions about international wire transfers or international Citibank Globsl Transfers to a recipient located in
a foreign country on or after October 28. 2013: Telephone us or write to us at the address shown in the Customer Service information section on your statement as soon as
possibie. we must hear from you within 180 days of the date we indicated to you that the funds would be made available to the recipient of that transfer. At the time you contact
us. we may ask for the following information: 1) your name. address and account number; 2) the name of the person receiving the funds, and if you know it. his or her telephone
number and/or address; 3) the dollar amount of the transfer; 4) the reference code for the transfer; and 5) a description of the error or why you need additional informationl We
may also ask you to select a choice of remedy (credlt to your account in an amount necessary to resolve the error or alternativelyl a resend of the transfer in an amount
necessary to resolve the error for those cases where bank error is found). We will determine whether an error has occurred within 90 days after you contact us. if we determine
that an error has occurred, we will promptly correct that error in accordance with the error resolution procedures under the Electronic Fund Transter Act and federal Reguiation
E or in accordance with the laws of the state where your account is located as may be applicable See your Client Manual for details. »

 

LQAN§

Checking P|us Line of Credit - leed Rate and Varlable Rate

Average Dally Balance:The Average Daiiy Balance ls computed by taking the beginning balance on your account each day. adding any new advani:es and adjustments as of
the day they are made, and subtracting any payments as of the clay received. credits as of the day issued. and any unpaid interest Cherges or other fees and charges. This
gives you a daily balance. Add up ali the daily balances for the statement period and divide the total by the number of days in the statement psriod. This gives you the Average
Daiiy Baiance. For Checking P|us (variabie rate), the Daiiy Pericdic rate and the corresponding Annual Percsntage Rate may vary.

interest Charge: The interest Charge ls computed by applying the Daiiy Pericdic Rate to the “deily baience" of your account for each day in the statement period. To get the
'daiiy balance" we take the beginning balance each day, add any new advances and adlustments. and subtract any unpaid interest or other finance charges and any payments
or credits. This gives us the daily balance You may verify the amount of the interest Charge by (1) multiplying each of the average daily balances by the number of days this
rate was in effect. end then (2) multiplying each of the results by the applicable Daiiy Pericdic Rete, end (3) adding these products together. (Aii cf these numbers can be found
in the table called "lnterest Charge Calculation'. Each average daily balance is disclosed as Ba|ance Subiect to interest Rate. The daily periodic rate is the Annual Percentage
Rate divided by 365, except in leap years when it will be divided by 366.) For Checking Pius (van`able rate), the Daiiy Pericdic Rete and the corresponding Annual Percentage
Rate may vary.

interest Charges are assessed on loans as of the day we pay your check or otherwise make funds available to you from you account. The total interest Charges paid during
the year will be shown on your statement We may report information about your account to credit bureaus. Late payments missed peyments. or other defaults on your account
may be reflected in your credit report.

Other Informatlon
Checks drawn against a buelnees account are not acceptable as payment for a personal loan obligation

Request for Credit Balence Refunds: if your statement shows a credit balance it means your loan payments have exceeded the total amount you owe. You may request a
full refund of the credit balance by writing to us el the address shown in the Customer Service information section on your statement

Line of Credlt (othsr than Checking Pius). Loans and Mortgeges: information about these products on this statement is a summary as of your lest individual product
statement(s). You will continue to receive your regular monthly slatement(s).

